--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Cross Border Resources, Inc. 8-K [xbor-8k_021113.htm]
Exhibit 10.1
 
[img001.jpg]
 
$100,000,000.00
 
SENIOR FIRST LIEN SECURED CREDIT AGREEMENT
 
Among
 
RED MOUNTAIN RESOURCES, INC., CROSS
BORDER RESOURCES, INC., BLACK ROCK CAPITAL, INC., AND
 
RMR OPERATING, LLC
 
as Borrowers,
 
and
 
INDEPENDENT BANK
 
as Lender
 
February 5, 2013

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS
 
1
Section 1.01
Certain Defined Terms
 
1
Section 1.02
Computation of Time Periods
 
16
Section 1.03
Accounting Terms; Changes in GAAP
 
16
Section 1.04
Miscellaneous
 
17
       
ARTICLE II  CREDIT FACILITIES
 
17
Section 2.01
Commitment for Advances
 
17
Section 2.02
Borrowing Base and Monthly Commitment Reduction
 
18
Section 2.03
Method of Borrowing
 
20
Section 2.04
Intentionally Omitted
 
20
Section 2.05
Prepayment of Advances
 
20
Section 2.06
Repayment of Advances
 
21
Section 2.07
Letters of Credit
 
21
Section 2.08
Fees
 
24
Section 2.09
Interest
 
25
Section 2.10
Payments and Computations
 
26
Section 2.11
Increased Costs
 
26
Section 2.12
Joint and Several Liability of Borrowers
 
27
Section 2.13
Lender’s Actions
 
28
Section 2.14
Additional Waivers
 
28
Section 2.15
Defenses
 
29
       
ARTICLE III  CONDITIONS OF LENDING
 
29
Section 3.01
Conditions Precedent to Effectiveness
 
29
Section 3.02
Conditions Precedent to All Borrowings
 
32
       
ARTICLE IV  REPRESENTATIONS AND WARRANTIES
 
32
Section 4.01
Existence; Subsidiaries
 
32
Section 4.02
Power
 
32
Section 4.03
Authorization and Approvals
 
33
Section 4.04
Enforceable Obligations
 
33
Section 4.05
Financial Statements
 
33
Section 4.06
True and Complete Disclosure
 
33
Section 4.07
Litigation; Compliance with Laws; Insolvency
 
34
Section 4.08
Use of Proceeds
 
34
Section 4.09
Investment Company Act
 
34
Section 4.10
Taxes
 
34
Section 4.11
Pension Plans
 
35
Section 4.12
Condition of Property; Casualties
 
35
Section 4.13
No Burdensome Restrictions; No Defaults
 
36
Section 4.14
Environmental Condition
 
36
Section 4.15
Permits, Licenses, Etc
 
37
Section 4.16
Oil and Gas Contracts
 
37
Section 4.17
Liens; Material Agreements, Etc
 
37
Section 4.18
Solvency and Insurance
 
37
Section 4.19
Material Agreements; Debt Instruments
 
38

 
 
i

--------------------------------------------------------------------------------

 
 
Section 4.20
Hedging Agreements
 
38
Section 4.21
Suspension and Offsets
 
38
Section 4.22
Title to Borrowing Base Oil and Gas Properties
 
38
Section 4.23
USA PATRIOT Act
 
39
Section 4.24
Intentionally Omitted
 
39
Section 4.25
Purchasers of Hydrocarbons
 
39
Section 4.26
Intellectual Property
 
39
Section 4.27
Accounts
 
39
       
ARTICLE V  AFFIRMATIVE COVENANTS
 
40
Section 5.01
Compliance with Laws, Etc
 
40
Section 5.02
Maintenance of Insurance
 
40
Section 5.03
Preservation of Company Existence, Etc
 
41
Section 5.04
Payment of Taxes, Etc
 
41
Section 5.05
Books and Records and Visitation Rights
 
41
Section 5.06
Reporting Requirements
 
41
Section 5.07
Maintenance of Property
 
45
Section 5.08
Purchasers of Production
 
45
Section 5.09
Use of Proceeds
 
45
Section 5.10
Title Information
 
45
Section 5.11
Further Assurances; Cure of Title Defects; Acceptable Security Interest
 
46
Section 5.12
Material Agreements
 
46
Section 5.13
Leases; Development and Maintenance
 
46
Section 5.14
Intentionally Omitted
 
46
Section 5.15
Accounts
 
47
Section 5.16
Payment of Operators
 
47
Section 5.17
Operation of Borrowing Base Oil and Gas Properties
 
47
Section 5.18
Removal as Operator
 
47
Section 5.19
Intentionally Omitted
 
47
Section 5.20
Subordination Agreements
 
47
Section 5.21
Transfer Letters
 
47
Section 5.22
Hydrocarbon Hedging
 
48
       
ARTICLE VI  NEGATIVE COVENANTS
 
48
Section 6.01
Liens, Etc
 
48
Section 6.02
Debts, Guaranties, and Other Obligations
 
51
Section 6.03
Agreements Restricting Liens and Distributions
 
51
Section 6.04
Merger or Consolidation, Etc
 
52
Section 6.05
Disposition of Property
 
52
Section 6.06
Restricted Payments
 
52
Section 6.07
Investments
 
52
Section 6.08
Affiliate Transactions
 
53
Section 6.09
Compliance with ERISA
 
53
Section 6.10
Sale-and-Leaseback
 
54
Section 6.11
Change of Business
 
55
Section 6.12
Organizational Documents, Material Agreements
 
55
Section 6.13
Use of Proceeds; Letters of Credit
 
55
Section 6.14
Gas Imbalances, Take-or-Pay or Other Prepayments
 
55
Section 6.15
Limitation on Hedging
 
55
Section 6.16
Maintain Hedge Agreements
 
56
Section 6.17
Additional Subsidiaries
 
56

 
 
Senior First Lien Secured Credit Agreement – Page ii

--------------------------------------------------------------------------------

 
 
Section 6.18
Current Ratio
 
56
Section 6.19
Funded Debt to EBITDAX Ratio
 
56
Section 6.20
Interest Coverage Ratio
 
56
Section 6.21
Account Payables
 
56
Section 6.22
Excluded Subsidiaries
 
56
Section 6.23
Green Shoe / Little Bay Debt
 
57
       
ARTICLE VII  EVENTS OF DEFAULT; REMEDIES
 
57
Section 7.01
Events of Default
 
57
Section 7.02
Optional Acceleration of Maturity
 
59
Section 7.03
Automatic Acceleration of Maturity
 
59
Section 7.04
Right of Set-off
 
60
Section 7.05
Non-exclusivity of Remedies
 
60
Section 7.06
Application of Proceeds
 
60
       
ARTICLE VIII  RESERVED
 
60
     
ARTICLE IX  SECURITY FOR THE TOTAL OBLIGATIONS
 
60
Section 9.01
Grant of Liens and Security Interests
 
60
Section 9.02
Release of Liens; Financing Statements; Release
 
61
Section 9.03
All Obligations are Pari Passu
 
61
Section 9.04
Power of Attorney
 
61
       
ARTICLE X  MISCELLANEOUS
 
61
Section 10.01
Amendments, Etc
 
61
Section 10.02
Notices, Etc
 
61
Section 10.03
No Waiver; Remedies
 
61
Section 10.04
Costs and Expenses
 
62
Section 10.05
Binding Effect
 
62
Section 10.06
Participations; Etc
 
62
Section 10.07
Indemnification
 
62
Section 10.08
Execution in Counterparts
 
63
Section 10.09
Survival of Representations, Etc
 
63
Section 10.10
Severability
 
63
Section 10.11
Business Loans
 
63
Section 10.12
Governing Law; Submission to Jurisdiction
 
63
Section 10.13
WAIVER OF JURY TRIAL
 
64
Section 10.14
USA Patriot Act
 
64
Section 10.15
NO PRIOR OR ORAL AGREEMENTS
 
64
Section 10.16
Confidentiality
 
64

 
 
Senior First Lien Secured Credit Agreement – Page iii

--------------------------------------------------------------------------------

 
 
EXHIBITS:
 
Exhibit A
-
Borrowing Base Oil and Gas Properties
Exhibit B
-
Not Applicable
Exhibit C
-
Form of Compliance Certificate
Exhibit D
-
Form of Note
Exhibit E
-
Form of Notice of Borrowing
Exhibit F
-
Not Applicable





SCHEDULES:
 
Schedule 1
-
Borrower and Lender Information
Schedule 1.01
-
Excluded Subsidiaries
Schedule 4.01
-
Equity Interests
Schedule 4.05
-
Material Adverse Changes
Schedule 4.07
-
Litigation and Disputes
Schedule 4.12
-
Casualties
Schedule 4.13
-
Restrictions; Defaults
Schedule 4.16
-
Gas Imbalances
Schedule 4.19
-
Material Agreements; Debt Instruments
Schedule 4.20
-
Hedging Agreements
Schedule 4.21
-
Suspension and Offsets
Schedule 4.22
-
Other Oil and Gas Properties
Schedule 4.25
-
Purchasers of Production
Schedule 6.01
-
Liens
Schedule 6.02
-
Debt
Schedule 6.07
-
Investments



 
Senior First Lien Secured Credit Agreement – Page iv

--------------------------------------------------------------------------------

 


SENIOR FIRST LIEN SECURED CREDIT AGREEMENT
 
This Senior First Lien Secured Credit Agreement dated as of February 5, 2013
(the “Closing Date”) is among RED MOUNTAIN RESOURCES, INC., a Florida
corporation, CROSS BORDER RESOURCES, INC., a Nevada corporation, BLACK ROCK
CAPITAL, INC., an Arkansas corporation and RMR OPERATING, LLC, a Texas limited
liability company (jointly and severally, the “Borrowers” and individually each
a “Borrower”) and INDEPENDENT BANK, a Texas banking corporation (“Lender”).
 
A.          Borrowers have requested that Lender make available to Borrowers a
credit facility for the extensions of loans and letters of credit, and Lender
has agreed to make such credit facility available subject to the terms and
conditions set forth herein.
 
B.           The parties hereto desire to evidence their agreement in writing as
provided herein.
 
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto do hereby agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01                      Certain Defined Terms.  As used in this
Agreement, the terms defined above shall have the meanings set forth above and
the following terms shall have the following meanings (unless otherwise
indicated, such meanings to be equally applicable to both the singular and
plural forms of the terms defined):
 
“Acceptable Hydrocarbon Hedge Agreement” means:
 
(a)           a Hydrocarbon Hedge Agreement meeting each of the following
criteria unless a variation therefrom is consented to in writing by the Lender,
such consent not to be unreasonably withheld or delayed:
 
(i)           The quantity of gaseous and liquid hydrocarbons owned by the
Borrowers subject to the Hydrocarbon Hedge Agreement (other than floors covered
by clause (b) below) at the time of entering into the Hydrocarbon Hedge
Agreement shall not, without the prior written approval of the Lender (such
approval not to be unreasonably withheld or delayed), be greater than (aa) for
natural gas, 75% of the monthly Projected Production of natural gas from the Oil
and Gas Properties of the Borrowers used in determining the Borrowing Base and
not the subject of Hydrocarbon Hedge Agreements under clause (b) below, (bb) for
oil, 75% of the monthly Projected Production of oil from the Oil and Gas
Properties of the Borrowers used in determining the Borrowing Base and not the
subject of Hydrocarbon Hedge Agreements under clause (b) below and (cc) for
condensate and natural gas liquids, including gas processing plant products, 75%
of the monthly Projected Production of such liquids from the Oil and Gas
Properties of the Borrowers used in determining the Borrowing Base and not the
subject of Hydrocarbon Hedge Agreements under clause (b) below; in any case, as
forecast in the most recent engineering review prepared by Lender;
 
 
Senior First Lien Secured Credit Agreement – Page 1

--------------------------------------------------------------------------------

 
 
(ii)         The “strike prices” under the Hydrocarbon Hedge Agreement, at the
time of entering into the Hydrocarbon Hedge Agreement, shall not be less than
the lowest prices utilized in the most recent base case evaluation of the Oil
and Gas Properties of the Borrowers used by the Lender in determining the
Borrowing Base as of the time the relevant agreements are entered into, except
that under certain downside conditions such lower strike price as the Lender may
approve in writing following a written request by the Borrowers may be used;
 
(iii)        Lender must have given its prior written consent to the
counterparty (such consent not to be unreasonably withheld or delayed) under the
Hydrocarbon Hedge Agreement, except that such consent shall not be necessary for
a Hydrocarbon Hedge Agreement entered into with a Swap Counterparty that is a
Non-Lender Swap Counterparty so long as such Non-Lender Swap Counterparty has a
long-term unsecured senior, non-credit enhanced debt rating by Standard & Poor’s
Rating Group or Moody’s Investor Service Inc. of not less than A or A2,
respectively;
 
(iv)        Such Hydrocarbon Hedge Agreement has a term of not less than three
(3) years in duration;
 
(v)         The Hydrocarbon Hedge Agreement is a Hedge Agreement entered into in
the ordinary course of business for the principal purpose of protecting against
fluctuations in commodity prices or commodity basis risk and not for purpose of
speculation;
 
(vi)        The Hydrocarbon Hedge Agreement does not involve the sale of any
calls other than calls sold in order to complete a permitted collar being
executed; provided that, (aa) such call shall cover only Projected Production
reflected at the time such call is sold, (bb) both such call and the
corresponding put purchase to complete the collar shall cover the same period
and the same volume of Projected Production, and (cc) such call is otherwise
permitted under the terms of this definition;
 
(vii)       The Hydrocarbon Hedge Agreement does not involve the purchase of any
calls except calls purchased at the time a collar is put in place to serve as a
so-called “blowout preventer”, which purchased calls shall cover the same period
and the same volume of Projected Production as covered by such collar;
 
(viii)      The Hydrocarbon Hedge Agreement is unsecured unless subject to an
Intercreditor Agreement;
 
(ix)         The Hydrocarbon Hedge Agreement does not involve the sale of any
puts; and
 
(x)          The Hydrocarbon Hedge Agreement does not involve “put spreads” or
“call spreads” as such terms are commonly understood by swap dealers.
 
As used in this definition, the term “Projected Production” means the projected
production of oil or gas (measured by volume unit or BTU equivalent, not sales
price), as applicable, for the term of the contracts or a particular month, as
applicable, from properties and interests owned by the Borrowers which are
Collateral and which have attributable to them oil or gas proven reserves which
are categorized as “Proved Reserves” as reflected in the engineering review
prepared by the Lender in connection with the most recent determination of the
Borrowing Base hereunder, after deducting projected production from any
properties or interests sold or under contract for sale that had been included
in such report; and
 
 
Senior First Lien Secured Credit Agreement – Page 2

--------------------------------------------------------------------------------

 
 
(b)           a Hydrocarbon Hedge Agreement in the form of minimum price
guarantees or “floors”, limited to 100% of the monthly Projected Production for
each of oil, natural gas and natural gas liquids from the Borrowers’ Oil and Gas
Properties used in determining the Borrowing Base and not subject to Hydrocarbon
Hedge Agreements under clause (a) above and otherwise satisfying the
requirements of subclauses (ii) through (x) of clause (a) of this definition.
 
“Acceptable Security Interest” means, with respect to any Property, a Lien which
(a) exists in favor of the Collateral Agent for the benefit of the Secured
Creditors, (b) is superior to all Liens or rights of any other Person in the
Property encumbered thereby, other than Permitted Liens, (c) secures the Total
Obligations, and (d) is perfected and enforceable.
 
“Advance” means an advance by Lender to Borrowers pursuant to Section 2.01(a) as
part of a Borrowing.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract, or otherwise; provided that, in
any event (i) any Person who owns directly or indirectly ten percent (10%) or
more of the Equity Interests having ordinary voting power for the election of
the Governing Body of a Business Entity or ten percent (10%) or more of the
Equity Interests of any other Business Entity (other than as a limited partner
(or member in a limited liability company in the nature of a limited partner) of
such other Person) will be deemed to control such Business Entity, and (ii) any
Subsidiary of a Borrower shall be deemed to be an Affiliate of such Borrower.
 
“Aggregate Outstanding Exposure” means the sum of the aggregate outstanding
principal amount of the Advances plus the Letter of Credit Exposure at any time.
 
“Agreement” means this Senior First Lien Secured Credit Agreement, as the same
may be amended, restated, supplemented, or otherwise modified from time to time.
 
“Applicable Law” means, as to any Person, any law, statute, ordinance, decree,
requirement, order, judgment, rule, regulation (or official interpretation of
any of the foregoing), and the terms of any Permit, including, but not limited
to, Regulations D, T, U, and X, that is applicable to such Person.
 
“Black Rock” means Black Rock Capital, Inc., an Arkansas corporation.
 
“Borrowers” and “Borrower” has the meaning set forth in the preamble hereof.
 
“Borrowing” means a borrowing consisting of Advances made on the same day by
Lender pursuant to Section 2.01(a).
 
“Borrowing Base” means, at any particular time, the Dollar amount determined by
Lender to be the Borrowing Base in accordance with Section 2.02.
 
“Borrowing Base Deficiency” means the occurrence at any time in which the
Aggregate Outstanding Exposure exceeds the lesser of (a) the Borrowing Base and
(b) the Commitment.
 
 
Senior First Lien Secured Credit Agreement – Page 3

--------------------------------------------------------------------------------

 
 
“Borrowing Base Oil and Gas Properties” means those Oil and Gas Properties of
Borrowers that are described in any Engineering Report submitted to Lender by
Borrowers, together with (a) those Oil and Gas Properties of Borrowers that are
described in Exhibit A attached hereto and made a part hereof, as such Exhibit A
may be amended and supplemented from time to time, and (b) any other Oil and Gas
Properties of any Borrower that are described in and covered by (or purported to
be covered by) any of the Security Documents, whether or not such Oil and Gas
Properties are described in Exhibit A attached hereto.
 
“Borrowing Base Utilization Percentage” means the ratio, expressed as a
percentage, of (a) the Aggregate Outstanding Exposure to (b) the Borrowing Base.
 
“Business Day” means a day of the year other than (i) a Saturday or a Sunday or
(ii) a legal holiday on which banks are required or authorized to close in
Dallas, Texas.
 
“Business Entity” means any Person described in clause (b) of the definition of
Person.
 
“Capital Expenditures” means, for Borrowers and the Subsidiaries for any period,
the aggregate of all expenditures that are for items which should be capitalized
in accordance with GAAP plus any intangible drilling and development
expenditures deemed under GAAP to have been incurred in such period.
 
“Capital Leases” means, as applied to any Person, any lease of any Property by
such Person as lessee that would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.
 
“Cash Collateral Account” means a special interest bearing cash collateral
account pledged by one or more Borrowers to Lender and maintained with Lender in
accordance with Section 2.07(g).
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
 
“Change in Control” means any event or circumstance that results in (a) the
acquisition of ownership, directly or indirectly, beneficially or of records, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the SEC thereunder as in effect on the date hereof) of Equity
Interests representing more than 51% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Red Mountain, (b)
Red Mountain ceasing to own at least 51% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Cross Border, or
(c) any Borrower ceasing to own 100% of the Equity Interest in any of its
Relevant Subsidiaries.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Closing Date” means the date set forth in the preamble of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute and all regulations thereunder.
 
 
Senior First Lien Secured Credit Agreement – Page 4

--------------------------------------------------------------------------------

 
 
“Collateral” means (a) all “Collateral” and “Mortgaged Property” (as defined in
each of the Mortgages and the Security Agreements, as applicable) or similar
terms used in the Security Documents, and (b) all amounts contained in each
Borrower’s Cash Collateral Accounts.
 
“Collateral Agent” means Lender in its capacity as collateral agent for the
Secured Creditors under the Security Documents and the Intercreditor Agreement.
 
“Commitment” means the obligation of Lender to make Advances pursuant to Section
2.1(a) in an aggregate principal amount of Twenty Million and No/100 Dollars
($20,000,000.00), subject, however, to termination pursuant to Article VII.
 
“Commitment Termination Date” means the earlier of (a) the Maturity Date and (b)
the earlier termination in whole of the Commitment pursuant to Article VII.
 
“Compliance Certificate” means a compliance certificate in the form of the
attached Exhibit C.
 
“Consolidated Net Income” means, with respect to Borrowers and their
consolidated Subsidiaries, for any period, the net income (or loss) for such
period after taxes, as determined in accordance with GAAP, excluding, however
(without duplication), (a) extraordinary items, including (i) any net non-cash
gain or loss during such period arising from the sale, exchange, retirement,
impairment or other disposition of capital assets other than in the ordinary
course of business and (ii) any write-up or write-down of assets, (b) the
cumulative effect of any change in GAAP and (c) income or loss of any Person
accrued prior to the date it becomes a Subsidiary of a Borrower or is merged
into or consolidated with a Borrower or any of its Subsidiaries or the date that
such Person’s assets are acquired by a Borrower or any of its Subsidiaries,
provided further that nothing herein shall be construed to permit any Borrower
to enter any transactions not permitted under this Agreement.
 
“Control Percentage” means, with respect to any Business Entity, the percentage
of the outstanding Equity Interest (including any options, warrants or similar
rights to purchase such Equity Interest) of such Business Entity having ordinary
voting power which gives the direct or indirect holder of such Equity Interest
the power to elect a majority of the applicable Governing Body of such Business
Entity.
 
“Controlled Group” means all members of a controlled group of corporations and
all other Business Entities under common control which, together with Borrowers,
are treated as a single employer under Section 414 of the Code.
 
“Credit Extension” means (a) an Advance made by Lender and (b) the issuance,
increase, or extension of any Letter of Credit by Lender.
 
“Cross Border” means Cross Border Resources, Inc., a Nevada corporation.
 
“Current Assets” means all assets which would, in accordance with GAAP, be
included as current assets on a consolidated balance sheet of the Borrowers and
their consolidated Subsidiaries as of the date of calculation, after deducting
adequate reserves in each case in which a reserve is proper in accordance with
GAAP, plus the then current Unused Commitment, but excluding non-cash derivative
current assets arising from Hydrocarbon Hedge Agreements.
 
“Current Liabilities” means all liabilities which would, in accordance with
GAAP, be included as current liabilities on a consolidated balance sheet of the
Borrowers and their consolidated Subsidiaries, but excluding current maturities
in respect of the Obligations, both principal and interest, and non-cash
derivative current liabilities arising from Hydrocarbon Hedge Agreements.
 
 
Senior First Lien Secured Credit Agreement – Page 5

--------------------------------------------------------------------------------

 
 
“Debt” means as to any Person, without duplication (whether contingent or
otherwise):
 
(a)           all obligations of such Person for borrowed money, including,
without limitation, obligations under letters of credit and agreements relating
to the issuance of letters of credit or acceptance financing;
 
(b)           obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments;
 
(c)           obligations of such Person to pay the deferred purchase price of
Property or services (including, without limitation, obligations that are
non-recourse to the credit of such Person but are secured by the assets of such
Person, but excluding trade accounts payable);
 
(d)           obligations of such Person as lessee under Capital Leases and
obligations of such Person in respect of synthetic leases;
 
(e)           all liabilities which in accordance with applicable accounting
principles would be included in determining total liabilities of such Person on
the liability side of a balance sheet;
 
(f)            net obligations of such Person under any Hedge Agreement;
 
(g)           obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(a) through (e) above; and
 
(h)           indebtedness or obligations of others of the kinds referred to in
clauses (a) through (f) secured by any Lien on or in respect of any Property of
such Person.
 
“Debt Instruments” means all instruments and agreements providing for,
evidencing, securing or otherwise relating to any Debt of each Borrower and each
of its Subsidiaries, in each case, involving Debt in excess of $200,000.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.
 
“Default Rate” means a rate per annum at all times equal to the sum of (a) the
greater of (i) the Reference Rate in effect from time to time and (ii) four
percent (4.0%), plus (b) three percent (3%), but in no event in excess of the
Maximum Rate.
 
“Deposit Account Control Agreement” means, with regard to any bank account of
any Borrower maintained with a bank other than Lender, a deposit account control
agreement among such Borrower, Lender, and such bank in form and content
satisfactory to Lender.
 
 
Senior First Lien Secured Credit Agreement – Page 6

--------------------------------------------------------------------------------

 
 
“Disposition” means, whether voluntary or involuntary, any sale, lease,
transfer, assignment, farm-out, conveyance, forfeiture or other disposition,
whether voluntary or involuntary, of any Property (including, without
limitation, any working interest, overriding royalty interest, production
payments, net profits interest, royalty interest, or mineral fee interest or the
right to receive any income or revenue attributable thereto).
 
“Dollars” and “$” mean lawful money of the United States of America.
 
“EBITDAX” means, without duplication, for Borrowers and their consolidated
Subsidiaries for any period, (a) Consolidated Net Income for such period plus
(b) to the extent deducted in determining Consolidated Net Income: (i) Interest
Expense, (ii) income taxes, (iii) depreciation, (iv) depletion, and amortization
expenses, (v) dry hole and exploration expenses, (vi) any non-cash losses or
charges on any Hedge Agreements with a Swap Counterparty resulting from the
requirements of FASB Statement 133 for that period, (vii) extraordinary or
non-recurring losses, (viii) expenses that could be capitalized under GAAP, but
by election of Borrowers are being expensed for such period in accordance with
GAAP, (ix) costs associated with intangible drilling costs, (x) other non-cash
charges for such period, (xi) one-time expenses associated with transactions
associated with (b) (i) through (iv) minus (c) (i) any non-cash income on any
Hedge Agreements with a Swap Counterparty resulting from the requirements of
FASB Statement 133 for that period, (ii) extraordinary or non-recurring income,
and (iii) other non-cash income for such period.
 
“EHS Regulations” means all applicable federal, state or local laws with respect
to any environmental, pollution, toxic or hazardous waste or human health and
safety law, including those promulgated by the United States Environmental
Protection Agency, the Federal Energy Regulatory Commission, the Department of
Energy, the Occupational Safety and Health Administration, the Department of the
Interior, or any other Governmental Authority, or any of their predecessor or
successor agencies.
 
“Engineering Report” means a report, in form and content reasonably satisfactory
to Lender prepared by Borrowers’ staff engineers or an Independent Engineer, as
specified herein, addressed to Lender with respect to the Proved Reserves
attributable to the Borrowing Base Oil and Gas Properties that are or are to be
included in the Borrowing Base, which report shall (a) specify the location,
quantity, and type of the estimated Proved Reserves attributable to such Oil and
Gas Properties, (b) contain a projection of the rate of production of such Oil
and Gas Properties, (c) contain an estimate of the net operating revenues to be
derived from the production and sale of Hydrocarbons from such Proved Reserves
based on product price and cost escalation assumptions provided by Lender to
Borrowers, which product prices and cost escalation assumptions shall be
substantially the same as used by Lender for its other loans for similarly
situated properties and (d) contain such other information as is customarily
obtained from and provided in such reports or is otherwise requested by Lender.
 
“Environment” or “Environmental” have the meanings set forth in 43 U.S.C.
9601(8) (1988).
 
“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, written claim, written demand, regulatory action or
proceeding, order, decree, consent agreement or notice of potential or actual
responsibility or violation (including claims or proceedings under the
Occupational Safety and Health Acts or similar laws or requirements relating to
health or safety of employees) that seeks to impose liability under any
Environmental Law.
 
 
Senior First Lien Secured Credit Agreement – Page 7

--------------------------------------------------------------------------------

 
 
“Environmental Law” means, as to Borrowers or their Relevant Subsidiaries, all
Applicable Laws or common law theories applicable to Borrowers or Relevant
Subsidiaries arising from, relating to, or in connection with the Environment,
human health, or environmental safety, including without limitation CERCLA and
EHS Regulations, relating to (a) pollution, contamination, injury, destruction,
loss, protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surface or subsurface strata, or other natural resources; (b)
solid, gaseous or liquid waste generation, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, hazardous substances, medical infections, or toxic
substances, materials or wastes; (d) the safety or health of employees; or (e)
the manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous substances, medical infections, or toxic
substances, materials or wastes.
 
“Environmental Permit” means any Permit under any Environmental Law.
 
“Equity Interest” means with respect to any Business Entity, any shares,
interests, participation, or other equivalents (however designated) of corporate
stock, membership interests or partnership interests or any other ownership
interests in such Business Entity, including any options, warrants or similar
rights to purchase such Equity Interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
 
“Event of Default” has the meaning specified in Section 7.01.
 
“Excluded Subsidiary” means (i) any Subsidiary of a Borrower other than a
Relevant Subsidiary, (ii) any Subsidiary of an Excluded Subsidiary, or (iii)
subject to the written approval of Lender, any Subsidiary which a Borrower has
designated in writing to Lender to be an Excluded Subsidiary, including the
Subsidiaries of Borrowers set forth on Schedule 1.01.
 
“Expiration Date” means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
 
“Final Payment Date” means the date on which (i) the Commitment has expired or
been terminated, (ii) the Total Obligations have been paid in full (other than
contingent obligations that survive the termination of this Agreement for which
no claim has been made), (iii) either all Letters of Credit have expired or
terminated or the Borrowers have granted to Lender a perfected security interest
in cash collateral equal to the Letter of Credit Exposure relating to each
outstanding Letter of Credit and (iv) this Agreement and the Intercreditor
Agreement have terminated.
 
“Financial Statements” means, with regard to any period, the balance sheet of
Borrowers and their consolidated Subsidiaries as of the last day of such period
and the related statements of income, cash flow, and retained earnings of
Borrowers and their consolidated Subsidiaries for the period then ended (with
attached auditor’s report for all year-end Financial Statements).
 
“Funded Debt” means, as of any date of determination, the sum of all Debt for
borrowed money (whether as a direct obligor on a promissory note, a bond,
debenture, loan agreement or other similar instruments or a reimbursement
obligor on a letter of credit, a guarantor, or otherwise), including under this
Agreement and other Debt for borrowed money permitted under Section 6.02.
 
 
Senior First Lien Secured Credit Agreement – Page 8

--------------------------------------------------------------------------------

 
 
“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in
question.  Accounting principles are applied on a “consistent basis” when the
accounting principles observed in a current period are comparable in all
material respects to those accounting principles applied in a preceding period.
 
“Governing Agreements” means with respect to any Person (a) the articles or
certificate of incorporation, certificate of formation or partnership, articles
of organization (or the equivalent organizational documents) of such Person and
(b) the by-laws, limited liability company agreement, partnership agreement or
agreement of limited partnership (or the equivalent governing document) of such
Person.
 
“Governing Body” means, (i) in the case of a corporation, its board of
directors, (ii) in the case of a limited liability company, its members or its
managers, depending on how the management of such Business Entity is allocated
in its governing documents, (iii) in the case of a general partnership or joint
venture, the partners or the joint venturers thereof, respectively, (iv) in the
case of a limited partnership, the applicable governing body of the general
partner thereof, if such general partner is a Business Entity, and (v) in the
case of any other business entity not specified herein, the designees thereof
that, pursuant to the governing documents of such business entity, fulfill the
responsibilities typically discharged by a board of directors of a corporation.
 
“Governmental Authority” means, as to any Person in connection with any subject,
any foreign, national, state or provincial governmental authority or tribal
authority, or any political subdivision of any state thereof, or any agency,
department, commission, board, authority or instrumentality, bureau or court, in
each case having jurisdiction over such Person or such Person’s Property in
connection with such subject.
 
“Green Shoe / Little Bay Debt” means the Debt owed by Cross Border to Red
Mountain under and pursuant to (a) the Promissory Note dated April 15, 2011, in
the stated principal amount of $552,041.69 executed by Cross Border and payable
to the order of Green Shoe Investments Ltd. and (b) the Promissory Note dated
April 15, 2011, in the stated principal amount of $596,618.54 executed by Cross
Border and payable to the order of Little Bay Consulting SA, subsequently
acquired by Red Mountain.
 
“Guarantor” means each Person who is a party as a “Guarantor” to a Guaranty.
 
“Guaranty” means a Guaranty, in form and content satisfactory to Lender,
executed by a Guarantor whereby the guarantors named therein guarantee the
Obligations, and “Guaranties” shall mean all such guaranties collectively, as
the same may be amended, restated or supplemented from time to time.
 
“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including, without
limitation, pollutants, contaminants, petroleum, petroleum products,
radionuclides, radioactive materials, and medical and infectious waste.
 
“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.
 
“Hedge Agreement” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, deferred premium
commodity contracts, equity or equity index swaps or options, bond or bond price
or bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions,
 
 
Senior First Lien Secured Credit Agreement – Page 9

--------------------------------------------------------------------------------

 
 
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”).
 
“Hydrocarbon Hedge Agreement” means a Hedge Agreement between Borrowers or any
one of them and a Swap Counterparty that is intended to reduce or eliminate the
risk of fluctuations in the price of Hydrocarbons.
 
“Hydrocarbons” means oil, gas, coal seam gas, coalbed methane, casinghead gas,
drip gasoline, natural gasoline, condensate, distillate, and all other liquid
and gaseous hydrocarbons produced or to be produced in conjunction therewith
from a well bore and all products, by-products, and other substances derived
therefrom or the processing thereof, and all other minerals and substances
produced in conjunction with such substances, including, but not limited to,
sulfur, geothermal steam, water, carbon dioxide, helium, and any and all
minerals, ores, or substances of value and the products and proceeds therefrom.
 
“Independent Engineer” means Russell K. Hall & Associates or any other
independent, third-party engineering firm acceptable to Lender.
 
“Initial Engineering Report” means the Engineering Report delivered by Borrowers
to Lender prior to the Closing Date.
 
“Intercreditor Agreement” means an intercreditor agreement, among a Non-Lender
Swap Counterparty, the Collateral Agent, Borrowers and Lender, in form and
content satisfactory to the Collateral Agent, Lender and Borrowers.
 
“Interest Expense” means, for Borrowers and their consolidated Subsidiaries for
any period, total interest, letter of credit fees, and other fees and expenses
which are classified as interest in conformity with GAAP, incurred in connection
with any Funded Debt for such period, whether paid or accrued, including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net
costs under Interest Hedge Agreements, all as determined in conformity with
GAAP.
 
“Interest Hedge Agreement” means a Hedge Agreement between a Borrower and a Swap
Counterparty that provides for the exchange of notional interest obligations
between such Borrower and such Swap Counterparty or the cap of the interest rate
on any Debt of a Borrower
 
“Leases” means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the lessee thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.
 
“Letter of Credit” means, individually, any standby letter of credit issued or
deemed issued by Lender for the account of Borrowers in connection with the
Commitment that is subject to this Agreement and “Letters of Credit” means all
such letters of credit collectively.
 
 
Senior First Lien Secured Credit Agreement – Page 10

--------------------------------------------------------------------------------

 
 
“Letter of Credit Application” means Lender’s standard form letter of credit
application for standby letters of credit that has been executed by Borrowers
and accepted by Lender in connection with the issuance of a Letter of Credit.
 
“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection therewith or relating thereto.
 
“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time, plus (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.
 
“Letter of Credit Obligations” means any obligations of Borrowers under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.
 
“Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale
agreement, synthetic lease, Capital Lease, or other title retention agreement).
 
“Liquid Investments” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States maturing
within 180 days from the date of any acquisition thereof;
 
(b)           negotiable or nonnegotiable certificates of deposit, time
deposits, or other similar banking arrangements maturing within 365 days from
the date of acquisition thereof issued by any bank or trust company which has
primary capital of not less than $150,000,000;
 
(c)           commercial paper issued by any Person, if at the time of purchase,
such commercial paper is rated not less than “AA” (or the then equivalent) by
the rating service of Standard & Poor’s Ratings Group or not less than “P-1” (or
the then equivalent) by the rating service of Moody’s Investors Service, Inc.,
or upon the discontinuance of both of such services, such other nationally
recognized rating service or services, as the case may be, as shall be selected
by Borrowers with the consent of Lender; and
 
(d)           deposits in money market funds investing exclusively in
investments described in clauses (a), (b) and (c) above.
 
“Loan Documents” means this Agreement, the Note, the Letter of Credit Documents,
the Security Documents, each Guaranty, the Subordination Agreements any
Intercreditor Agreement, the Post Closing Agreement, and each other agreement,
instrument, or document executed by any Loan Party in connection with this
Agreement.
 
“Loan Party” means each Borrower and each Relevant Subsidiary that is or
hereafter becomes a party to a Loan Document.  “Loan Parties” means all such
parties.
 
“Marketable Title” means good and defensible title and ownership, free and clear
of all mortgages, liens and encumbrances, except for Permitted Liens.
 
 
Senior First Lien Secured Credit Agreement – Page 11

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets (including the Borrowing Base Oil and Gas Properties), liabilities
(actual or contingent), financial condition or results of operations of the
Borrowers and their respective Relevant Subsidiaries taken as a whole, (b) the
ability of any Borrower to perform any of its obligations under this Agreement
or any other Loan Document, or any Hedge Agreement with a Swap Counterparty to
which it is a party, or (c) the ability of any Relevant Subsidiary to perform
its obligations under any Loan Document to which it is a party.
 
“Material Agreements” means all Operating Agreements; Hydrocarbon purchase,
sales, exchange, processing, gathering, treatment, compression and
transportation agreements; farmout or farmin agreements; exploration agreements;
unitization agreements; joint venture, limited or general partnership, dry hole,
bottom hole, acreage contribution, purchase and acquisition agreements; area of
mutual interest agreements; salt water disposal agreements, servicing contracts;
easements; pooling agreements; surface leases, Permits, rights-of-way,
servitudes, or other agreements, the non-compliance with which by a Borrower
would cause a Material Adverse Effect.  Notwithstanding the foregoing, Material
Agreements do not include the Loan Documents, Hedge Agreements with a Swap
Counterparty, and Leases of the Loan Parties.
 
“Maturity Date” means February 5, 2016.
 
“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).
 
“Mortgage” means any mortgage or deed of trust, in form and content reasonably
satisfactory to Lender, executed by a Borrower in favor of the Collateral Agent
or Lender for the ratable benefit of the Secured Creditors, as the same may be
amended, restated, supplemented or otherwise modified from time-to-time.
 
“Monthly Commitment Reduction” means the amount by which the Commitment shall be
reduced as of the first day of each calendar month pursuant to Section 2.02.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA.
 
“Net Proceeds” means (a) with respect to any Disposition of any Property by any
Person, the aggregate amount of cash and non-cash proceeds from such transaction
received by, or paid to or for the account of, such Person, net of customary and
reasonable out-of-pocket costs, fees, and expenses.  Non-cash proceeds include
any proceeds received by way of deferred payment of principal calculated on a
combined basis as of such time pursuant to a note, installment receivable,
purchase price adjustment receivable, or otherwise.
 
“Non-Lender Swap Counterparty” means BP Energy Company and/or any of its
Affiliates, subject to the provisos hereinafter, and (ii) any other swap
counterparty, other than Lender, that is a counterparty to any Hedge Agreement
with any Borrower, provided that (x) such Hedge Agreement satisfies the
requirements under Section 6.15 and (y) such swap counterparty enters into an
Intercreditor Agreement.
 
“Non-Lender Swap Counterparty Obligations” means the obligations owed by
Borrowers to any Non-Lender Swap Counterparty pursuant to a Hedge Agreement that
satisfies the requirements under Section 6.15.
 
 
Senior First Lien Secured Credit Agreement – Page 12

--------------------------------------------------------------------------------

 
 
“Note” means a promissory note of Borrowers payable to the order of Lender, in
substantially the form of the attached Exhibit D, evidencing indebtedness of
Borrowers to Lender resulting from Advances and extensions of credit under
Letters of Credit.
 
“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit E signed by a Responsible Officer of each Borrower.
 
“Obligations” means (a) all principal, interest, fees, reimbursements,
indemnifications, Letter of Credit Obligations and other amounts payable by
Borrowers or any other Loan Parties to Lender under the Loan Documents and (b)
all financial obligations of Borrowers owing to any Swap Counterparty (other
than any Non-Lender Swap Counterparty) under any Hedge Agreement.
 
“Oil and Gas Properties” means fee mineral interests, term mineral interests,
Leases, subleases, farm-outs, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
together with all contracts executed in connection therewith, and all unsevered
and unextracted Hydrocarbons in, under, or attributable to such oil and gas
properties and interests, or any interest therein, and all proceeds thereof.
 
“Operating Agreement” means (a) any (joint) operating agreements covering or
relating to any one or more of the Borrowing Base Oil and Gas Properties and
(b) any subsequently executed (joint) operating agreement covering or relating
to any one or more of the Borrowing Base Oil and Gas Properties that is executed
after the date hereof by any Borrower or any other Loan Party in the ordinary
course of business.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, registration, variance, franchise, order, permit, authorization,
right or license of or from any Governmental Authority, including without
limitation, an Environmental Permit.
 
“Permitted Debt”  means the Debt permitted to exist pursuant to Section 6.02.
 
“Permitted Liens” means the Liens permitted to exist pursuant to Section 6.01.
 
“Person” means (a) an individual and (b) a partnership, corporation (including a
business trust), joint stock company, limited liability corporation or company,
limited liability partnership, trust, unincorporated association, joint venture
or other entity formed under the laws of any particular state for the purpose of
conducting business, or any government or any political subdivision or agency
thereof.
 
“Plan” (whether or not capitalized) means an employee benefit plan (other than a
Multiemployer Plan) maintained for employees of Borrower or any member of the
Controlled Group and covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Code.
 
“Post-Closing Agreement” means Agreement Regarding Post Closing Items dated of
even date herewith among Borrowers and Lender.
 
“Primary Accounts” has the meaning assigned to such term in Section 4.27.
 
“Primary Lending Office” means 3090 Craig Drive, McKinney, Texas  75070.
 
 
Senior First Lien Secured Credit Agreement – Page 13

--------------------------------------------------------------------------------

 
 
“Property” means any property or assets (whether real, personal, or mixed,
tangible or intangible) of any Person.
 
“Proved Reserves” or “Proven Reserves” has the meaning given that term in the
definitions promulgated by the Society of Petroleum Evaluation Engineers and the
World Petroleum Congress as in effect at the time in question; “Proved Developed
Producing Reserves” or “PDP Reserves” means Proved Reserves which are
categorized as both “Developed” and “Producing” in such definitions.
 
“PV9” means the present value of future net income, discounted to present value
at the simple interest rate of nine percent (9%) per year.
 
“Red Mountain” means Red Mountain Resources, Inc., a Florida corporation.
 
“Reference Rate” means the U.S. prime rate as published in The Wall Street
Journal’s “Money Rates” table for such day.  If multiple prime rates are quoted
in such table, then the highest U.S. prime rate quoted therein shall be the
prime rate.  In the event that a U.S. prime rate is not published in The Wall
Street Journal’s “Money Rates” table for any reason or The Wall Street Journal
is not published that day in the United States of America for general
distribution, Lender will choose a substitute U.S. prime rate, for purposes of
calculating the interest rate applicable hereunder, which is based on comparable
information, until such time as a prime rate is published in The Wall Street
Journal’s “Money Rates” table.  Each change in the prime rate shall become
effective without notice to the Borrower on the effective date of each such
change.
 
“Regulations U and X” mean Regulations U and X of the Federal Reserve Board, as
the same are from time to time in effect, and all official rulings and
interpretations thereunder or thereof.
 
“Reimbursement Obligations” means all of the obligations of Borrowers to
reimburse Lender for amounts paid by Lender under Letters of Credit as
established by the Letter of Credit Applications and Section 2.07(d).
 
“Release” has the meaning set forth in CERCLA or under any other Environmental
Law.
 
“Relevant Subsidiary” means any Subsidiary Guarantor.
 
“Response” has the meaning set forth in CERCLA or under any other Environmental
Law.
 
“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, Chief Accounting Officer, Chief Operating Officer, or Executive Vice
President, (b) with respect to any Person that is a limited liability company, a
manager or the Responsible Officer of such Person’s managing member or manager,
or such Person’s Chief Executive Officer, President, Chief Financial Officer,
Chief Accounting Officer, Chief Operating Officer, or Executive Vice President
and (c) with respect to any Person that is a general partnership or a limited
liability partnership, the Responsible Officer of such Person’s general partner
or partners.
 
“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) in respect of the Equity Interest of such Person or any direct or
indirect payment of any kind or character (whether in cash, securities or other
Property) in consideration for or otherwise in connection with any retirement,
purchase, redemption or other acquisition of any Equity Interest in such Person,
or any options, warrants or rights to purchase or acquire any such Equity
Interest in such Person or (b) principal or interest payments (in cash, Property
or otherwise) on, or redemptions of, subordinated debt of such Person.
 
 
Senior First Lien Secured Credit Agreement – Page 14

--------------------------------------------------------------------------------

 
 
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
 
“Secured Creditors” means the Collateral Agent, Lender, and the Swap
Counterparties.
 
“Security Agreements” means the Security Agreements, each in form and content
reasonably satisfactory to Lender, executed by Borrowers from time to time in
favor of the Collateral Agent or Lender for the ratable benefit of the Secured
Creditors, as the same may be amended, restated or otherwise modified from time
to time.
 
“Security Documents” means, collectively, (a) the Mortgages, (b) the Transfer
Letters, (c) the Security Agreements, (d) the Notices of Assignment, (e) each
Deposit Account Control Agreement, (f) each other agreement, instrument or
document executed at any time in connection with the Mortgages or Security
Agreements in order to perfect the Liens thereof, (g) each agreement, instrument
or document executed in connection with the Cash Collateral Account, and (h)
each other agreement, instrument or document executed at any time in connection
with securing the Obligations or the Total Obligations.
 
“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
Property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
 
“Subordinated Debt” means all Debt of one or more Borrowers owing to any Person
that has been subordinated to the Obligations by a Subordination Agreement
including, without limitation, (a) Debt owing by Red Mountain to Hyman Belzberg,
William Belzberg, and Caddo Management, Inc., (b) Debt owing by Red Mountain to
SST Advisors, (c) the Swiss Debt, and (d) the Green Shoe / Little Bay Debt.
 
“Subordination Agreement” means a written agreement, in form and substance
satisfactory to Lender, under which the Debt of one or more Borrowers to any
other Person is subordinated to the Obligations.
 
“Subsidiary” of a Person means any Business Entity of which more than 50% of the
outstanding Equity Interests having ordinary voting power under ordinary
circumstances to elect a majority of the Governing Body of such Business Entity
(irrespective of whether at such time Equity Interests of any other class or
classes of such corporation or other entity shall or might have voting power
upon the occurrence of any contingency) is at the time directly or indirectly
owned or controlled (i) by such Person, (ii) by such Person and one or more
Subsidiaries of such Person or (iii) by one or more Subsidiaries of such Person.
Unless otherwise indicated herein, each reference to the term “Subsidiary” shall
mean a Subsidiary of Borrower (other than a Subsidiary that is a Borrower).
 
 
Senior First Lien Secured Credit Agreement – Page 15

--------------------------------------------------------------------------------

 
 
“Subsidiary Guarantor” means each Subsidiary (other than a Borrower that is a
Subsidiary) of a Borrower that is a Guarantor.
 
“Super Fund Sites” means those sites listed on the Environmental Protection
Agency National Priority List and eligible for remedial action or any comparable
state registries or list in any state of the United States.
 
“Swap Counterparty” means, with respect to any Hedge Agreement, (i) Lender or
Affiliate of Lender, and (ii) any Non-Lender Swap Counterparty, in each case,
that is a counterparty to any Hedge Agreement with a Borrower.
 
“Swiss Debt” means the Debt owed by Red Mountain to (a) Hohenplan Privatstiftung
evidenced by a promissory note dated November 25, 2011, in the stated principal
amount of $1,000,000.00 and a promissory note dated July 30, 2012, in the stated
principal amount of $1,000,000.00, in each case executed by Red Mountain and
payable to the order of Hohenplan Privatstiftung and (b) Personalvorsorge Der
Autogrill Schweiz AG evidenced by a promissory note dated November 25, 2011, in
the stated principal amount of $1,500,000.00 executed by Red Mountain and
payable to the order of Personalvorsorge Der Autogrill Schweiz AG.
 
“Termination Event” means (a) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
(b) the withdrawal of Borrower or any of its controlled Affiliates from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001 (a)(2) of ERISA, (c) the filing of a notice of intent to terminate
a Plan or the treatment of a Plan amendment as a termination under Section 4041
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.
 
“Total Obligations” means, collectively, the Obligations and the Non-Lender Swap
Counterparty Obligations.
 
“Transfer Letters” means, collectively, the letters in lieu of transfer orders
in form and content reasonably satisfactory to Lender, executed by Borrowers
executing a Mortgage, as each of the same may be amended, restated or otherwise
modified from time-to-time.
 
“Unused Commitment Amount” means at any time, (a) the lesser of (i) the
Commitment at such time or (ii) the Borrowing Base in effect at such time minus,
in each case, (b) the sum of the Aggregate Outstanding Exposure at such time.
 
Section 1.02                      Computation of Time Periods.  In this
Agreement, with respect to the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each means “to but excluding.”
 
Section 1.03                      Accounting Terms; Changes in GAAP.  Except as
otherwise expressly provided herein, all accounting terms used herein shall be
interpreted, and all Financial Statements and certificates and reports as to
financial matters required to be delivered to Lender hereunder shall (unless
otherwise disclosed to Lender in writing at the time of delivery thereof) be
prepared, in accordance with GAAP.  All calculations made for the purposes of
determining compliance with this Agreement shall (except as otherwise expressly
provided herein) be made by application of GAAP applied on a basis consistent
with those used in the preparation of the annual or quarterly Financial
Statements furnished to Lender pursuant to Section 5.06 hereof most recently
delivered prior to or concurrently with such calculations.  
 
 
Senior First Lien Secured Credit Agreement – Page 16

--------------------------------------------------------------------------------

 
 
If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth herein, and either Borrowers or Lender shall so
request, Lender and Borrowers shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of Lender, such approval not to be unreasonably
withheld or delayed); provided that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein, and (b) Borrowers shall provide to Lender Financial Statements
and other documents required under this Agreement or as requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.  In addition, all
calculations and defined accounting terms used herein shall, unless expressly
provided otherwise, when referring to any Person, refer to such Person on a
consolidated basis and mean such Person and its consolidated Subsidiaries.
 
Section 1.04                      Miscellaneous.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, and (e) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement.  No provision of this
Agreement or any other Loan Document shall be interpreted or construed against
any Person solely because such Person or its legal representative drafted such
provision.
 
ARTICLE II
CREDIT FACILITIES
 
Section 2.01                      Commitment for Advances.
 
(a)           Advances.  Lender agrees, on the terms and conditions set forth in
this Agreement, to make Advances to Borrowers from time to time on any Business
Day during the period from the date of this Agreement until the Commitment
Termination Date in an amount not to exceed the Unused Commitment Amount.  Each
Borrowing shall be in an amount not less than the lesser of (i) $100,000, and in
integral multiples of $100,000 in excess thereof, and (ii) the Unused Commitment
Amount.  Within the limits of the Commitment and the Borrowing Base, and subject
to the terms of this Agreement, Borrowers may from time to time borrow, prepay,
and reborrow Advances.
 
(b)           Note.  The indebtedness of Borrowers to Lender resulting from the
Advances owing to Lender shall be evidenced by the Note of Borrowers payable to
the order of Lender.
 
 
Senior First Lien Secured Credit Agreement – Page 17

--------------------------------------------------------------------------------

 
 
Section 2.02                      Borrowing Base and Monthly Commitment
Reduction.
 
(a)           Borrowing Base.  The initial Borrowing Base in effect as of the
date of this Agreement is $20,000,000 and the initial Monthly Commitment
Reduction is $0.00.  The Monthly Commitment Reduction shall apply on February 1,
2013 and on the first date of each calendar month thereafter until redetermined
as set forth in this Section 2.02.  Such initial Borrowing Base and the Monthly
Commitment Reduction shall remain in effect until the next redetermination made
pursuant to this Section 2.02.  The Borrowing Base and Monthly Commitment
Reduction shall be determined in accordance with the standards set forth in
Section 2.02(d) and is subject to periodic redetermination pursuant to Sections
2.02(b) and 2.02(c).
 
(b)           Calculation of Borrowing Base and Monthly Commitment Reduction.
 
(i)           Borrowers shall deliver to Lender an Engineering Report on the
semi-annual dates specified in Section 5.06(d) and such other information as may
be reasonably requested by Lender with respect to the Borrowing Base Oil and Gas
Properties.
 
(ii)         Within thirty (30) days after receipt of an Engineering Report and
such other information as may be requested by Lender pursuant to this Agreement,
Lender shall make a determination of the new Borrowing Base and the Monthly
Commitment Reduction and shall, by written notice to Borrowers, designate the
new Borrowing Base available to Borrowers and the Monthly Commitment
Reduction.  Such designation shall be effective as of the Business Day specified
in such written notice (or, if no effective date is specified in such written
notice, the next Business Day following delivery of such written notice to any
Borrower) and such new Borrowing Base and the Monthly Commitment Reduction shall
remain in effect until the next redetermination of the Borrowing Base and the
Monthly Commitment Reduction in accordance with this Agreement.
 
(iii)        In the event that Borrowers do not furnish to Lender the
Engineering Report or other information specified in clauses (i) and (ii) above
by the date specified therein, Lender may nonetheless redetermine the Borrowing
Base and the Monthly Commitment Reduction and redetermine the Borrowing Base and
Monthly Commitment Reduction from time to time thereafter in its sole discretion
until Lender receives the relevant Engineering Report or other information, as
applicable, whereupon Lender shall redetermine the Borrowing Base and Monthly
Commitment Reduction as otherwise specified in this Section 2.02.
 
(iv)        Each delivery of an Engineering Report by Borrowers to Lender shall
constitute a representation and warranty by Borrowers to Lender that (A)
Borrowers own the Borrowing Base Oil and Gas Properties specified therein
(including the Oil and Gas Properties listed on Schedule 4.22 if the Borrowing
Base thereto is requested by Borrowers) subject to an Acceptable Security
Interest free and clear of any Liens (except Permitted Liens); (B) on and as of
the date of such Engineering Report, the PDP Reserves identified therein were
developed for Hydrocarbons, and the wells pertaining to such Borrowing Base Oil
and Gas Properties that are described therein as producing wells, were each
producing Hydrocarbons in paying quantities, except for Wells that were utilized
as water or gas injection wells or as water disposal wells, (C) the descriptions
of quantum and nature of the record title interests of Borrowers set forth in
such Engineering Report include the entire record title interests of Borrowers
in such Borrowing Base Oil and Gas Properties, are materially complete and
accurate in all respects, and take into account all Permitted Liens,
 
 
Senior First Lien Secured Credit Agreement – Page 18

--------------------------------------------------------------------------------

 
 
(D) there are no “back-in” or “reversionary” interests held by third parties
which could reduce the interests of Borrowers in such Borrowing Base Oil and Gas
Properties as set forth in Engineering Report, and (E) no Operating Agreement or
other agreement (including any Material Agreement) to which any Borrower is a
party or by which any Borrower is bound affecting any part of such Borrowing
Base Oil and Gas Properties requires any Borrower to bear any of the costs
relating to such Borrowing Base Oil and Gas Properties greater than the record
title interest of each Borrower in such portion of the such Borrowing Base Oil
and Gas Properties as set forth in such Engineering Report, except in the event
such Borrower is obligated under an Operating Agreement to assume a portion of a
defaulting party’s share of costs.
 
(c)           Interim Redetermination.  In addition to the Borrowing Base and
the Monthly Commitment Reduction redeterminations provided for in Section
2.02(b), Lender may, in its sole discretion and based on such information as
Lender deems relevant (but in accordance with Section 2.02(d)), make two
additional redeterminations of the Borrowing Base and the Monthly Commitment
Reduction for the first year following the Closing Date and one additional
redetermination of the Borrowing Base and the Monthly Commitment Reduction
during each subsequent year.  Furthermore, Lender shall, at the request of
Borrowers, and based on such information as Lender deems relevant (but in
accordance with Section 2.02(d)), make one additional unscheduled
redetermination of the Borrowing Base and the Monthly Commitment Reduction
during each period between scheduled redeterminations, and, at the further
request of Borrowers, Lender may (but is not obligated to) make additional
unscheduled redeterminations of the Borrowing Base and the Monthly Commitment
Reduction during each period between scheduled redeterminations.  The party
requesting the redetermination shall give the other party at least 10 days’
prior written notice that a redetermination of the Borrowing Base and the
Monthly Commitment Reduction pursuant to this Section 2.02(c) is to be
performed.  In connection with any redetermination of the Borrowing Base and the
Monthly Commitment Reduction under this Section 2.02(c), Borrowers shall provide
Lender with such information regarding each Borrower’s business (including,
without limitation, its Borrowing Base Oil and Gas Properties, the Proved
Reserves, and production relating thereto) as Lender may reasonably request,
including an updated Engineering Report.  Lender shall as soon as reasonably
practical notify Borrowers in writing of each redetermination of the Borrowing
Base and the Monthly Commitment Reduction pursuant to this Section 2.02(c) and
the amount of the Borrowing Base and the Monthly Commitment Reduction as so
redetermined.
 
(d)           Standards for Redetermination.  Each redetermination of the
Borrowing Base and the Monthly Commitment Reduction by Lender pursuant to this
Section 2.02 shall be made (i) in the sole discretion of Lender (but in
accordance with the other provisions of this Section 2.02(d)), (ii) in
accordance with Lender’s customary internal standards and practices for valuing
and redetermining the value of Borrowing Base Oil and Gas Properties in
connection with reserve based oil and gas loan transactions, (iii) in
conjunction with the most recent Engineering Report or other information
received by Lender relating to the Proved Reserves attributable to the Borrowing
Base Oil and Gas Properties, and (iv) based upon the estimated value of the
Proved Reserves attributable to the Borrowing Base Oil and Gas Properties as
determined by Lender.  In valuing and redetermining the Borrowing Base and the
Monthly Commitment Reduction, Lender may also consider the business, financial
condition, and Debt obligations of Borrowers and such other factors as Lender
customarily deems appropriate, including, without limitation, commodity price
projections and assumptions, projections of production, discount factors,
operating expenses, operating cost escalators, general and administrative
expenses, capital costs, working capital requirements, liquidity evaluations,
dividend payments, environmental costs and legal costs.  In that regard, each
Borrower acknowledges that the determination of the Borrowing Base contains a
value cushion (market value in excess of loan value), which is essential for the
adequate protection of Lender.
 
 
Senior First Lien Secured Credit Agreement – Page 19

--------------------------------------------------------------------------------

 
 
(e)           At all times after Lender has given Borrowers notification of a
redetermination of the Borrowing Base under this Section 2.02, the Borrowing
Base shall be equal (i) to the redetermined amount or (ii) such lesser amount
designated by Borrowers and disclosed in writing to Lender; provided, that
Borrowers shall not request that the Borrowing Base be reduced to a level that
would result in a Borrowing Base Deficiency, until the Borrowing Base is
subsequently redetermined in accordance with this Section 2.02.
 
Section 2.03                      Method of Borrowing.  Each Borrowing shall be
made pursuant to a Notice of Borrowing (or by telephone notice promptly
confirmed in writing by a Notice of Borrowing), given not later than 12:00 p.m.
(noon) (Dallas, Texas time) on the Business Day of the proposed Borrowing by
Borrowers to Lender.  Each Notice of a Borrowing shall be given in writing,
including by facsimile, specifying the information required therein.  Upon
fulfillment of the applicable conditions set forth in Article III, Lender shall
make such funds available to Borrowers at its account with Lender.
 
Section 2.04                      Intentionally Omitted.
 
Section 2.05                      Prepayment of Advances.
 
(a)           Optional.  Borrowers may prepay any Borrowing without penalty or
premium, after giving by 10:00 a.m. (Dallas, Texas time) at least one Business
Day’s irrevocable prior written notice (or irrevocable telephone notice promptly
confirmed in writing) to Lender stating the proposed date, the Borrowing to be
prepaid, and the aggregate principal amount of such prepayment.  If any such
notice is given, Borrowers shall prepay the Borrowing in whole in part in an
aggregate principal amount equal to the amount specified in such notice,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that each partial prepayment shall be made in
a minimum amount of $100,000 and in integral multiples of $10,000 in excess
thereof.
 
(b)           Borrowing Base Deficiency.
 
(i)           If any scheduled Monthly Commitment Reductions will result in a
Borrowing Base Deficiency, the Borrowers shall, concurrently with the effective
date of such Monthly Commitment Reduction, prepay the Advances in the amount of
such deficiency.
 
(ii)         Contemporaneously with (A) the sale of any Oil and Gas Property of
any Borrower pursuant to Section 6.05 or (B) a termination of a Hedge Agreement
to which a Borrower is a party, principal prepayments will be required, in each
case, if such event results in a Borrowing Base Deficiency, in the amount of
such deficiency; provided that if an Event of Default is then in existence,
principal prepayments will be required, in each case, in the amount of one
hundred percent (100%) of Net Proceeds thereof.
 
 
Senior First Lien Secured Credit Agreement – Page 20

--------------------------------------------------------------------------------

 
 
(iii)        Except as provided in clauses (i) and (ii) of this Section 2.05(b),
upon the occurrence of a Borrowing Base Deficiency, Borrowers shall, at the
option of Borrowers communicated to Lender within ten (10) days of receipt of
notice from Lender regarding such deficiency (A) prepay the Advances in the
amount of the Borrowing Base Deficiency within ninety (90) days after the date
such deficiency notice is received by Borrowers from Lender or, if the Advances
have been repaid in full, make deposits into the Cash Collateral Account to
provide cash collateral for the Letter of Credit Exposure, (B) provide, within
thirty (30) days of such election by Borrowers, additional Collateral of a
character and value satisfactory to Lender in its sole discretion, and/or cash
as Collateral to secure the Obligations, by way of the execution and delivery to
Lender of Security Documents in form and substance reasonably satisfactory to
Lender, or (C) affect any combination of the alternatives described in clauses
(A) or (B) of this sentence and acceptable to Lender in its sole discretion.  If
such additional Collateral is provided by a Subsidiary of any Borrower, such
Subsidiary shall become a Borrower for all purposes of this Agreement by
execution of appropriate documents requested by Lender, all in form and
substance reasonably satisfactory to Lender.
 
(iv)           Each prepayment pursuant to this Section 2.05(b) shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment.
 
(c)           No Additional Right; Ratable Prepayment.  Borrowers shall have no
right to prepay any principal amount of any Advance except as provided in this
Section 2.05, and all notices given pursuant to this Section 2.05 shall be
irrevocable and binding upon Borrowers.
 
Section 2.06                      Repayment of Advances.  Borrowers shall repay
to Lender the outstanding principal amount of each Advance, together with any
accrued interest on the Commitment Termination Date.
 
Section 2.07                      Letters of Credit.
 
(a)           Commitment.  From time to time after the date of this Agreement
until 30 days prior to the Commitment Termination Date, at the request of
Borrowers, Lender shall, on the terms and conditions hereinafter set forth,
issue, increase, or extend the Expiration Date of, Letters of Credit for the
account of Borrowers on any Business Day.  No Letter of Credit will be issued,
increased, or extended:
 
(i)           if such issuance, increase, or extension would cause the Letter of
Credit Exposure to exceed the lesser of (A) $2,000,000 and (B) the lesser of (1)
the Commitment at such time and (2) the Borrowing Base in effect at such time
minus, in each case under this clause (B), the sum of the aggregate outstanding
principal amount of all Advances at such time;
 
(ii)          if such Letter of Credit has an Expiration Date later than the
earlier of (A) one year after the date of issuance thereof (or, in the case of
any extension thereof, one year after the date of such extension) and (B) the
Commitment Termination Date;
 
(iii)        unless the Letter of Credit Documents are in form and content
satisfactory to Lender in its reasonable discretion;
 
(iv)        unless such Letter of Credit is a standby letter of credit not
supporting the repayment of indebtedness for borrowed money of any Person;
 
(v)         unless Borrowers have delivered to Lender a completed and executed
Letter of Credit Application; provided, that if the terms of any such Letter of
Credit Application conflicts with the terms of this Agreement, the terms of this
Agreement shall control;
 
 
Senior First Lien Secured Credit Agreement – Page 21

--------------------------------------------------------------------------------

 
 
(vi)        unless such Letter of Credit is governed by (A) the Uniform Customs
and Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by Lender;
 
(vii)       if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain Lender from issuing
such Letter of Credit, or any Applicable Law applicable to Lender or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over Lender shall prohibit, or request that Lender
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon Lender with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon Lender any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which Lender in good faith deems material to
it;
 
(viii)      if the issuance of such Letter of Credit would violate one or more
policies of Lender applicable to letters of credit generally; or
 
(ix)         except as otherwise agreed by Lender, if the Letter of Credit is to
be denominated in a currency other than Dollars.
 
(b)           Intentionally Omitted.
 
(c)           Issuing.  Each Letter of Credit shall be issued, increased, or
extended pursuant to a Letter of Credit Application (or by telephone notice
promptly confirmed in writing by a Letter of Credit Application), given not
later than 10:00 a.m. (Dallas, Texas time) on the third Business Day before the
date of the proposed issuance, increase, or extension of the Letter of
Credit.  Each Letter of Credit Application shall be delivered by facsimile or by
mail specifying the information required therein; provided, that if such Letter
of Credit Application is delivered by facsimile, Borrowers shall follow such
facsimile with an original by mail.  After Lender’s receipt of such Letter of
Credit Application (by facsimile or by mail) and upon fulfillment of the
applicable conditions set forth in Article III, Lender shall issue, increase, or
extend such Letter of Credit for the account of Borrowers.  Each Letter of
Credit Application shall be irrevocable and binding on Borrowers.
 
(d)           Reimbursement.  Each payment by Lender pursuant to a drawing under
a Letter of Credit is required to be reimbursed by Borrowers to Lender and
payable immediately upon such drawing and, at the sole option of Lender, can be
charged by Lender as (and in such event will be deemed to be) an Advance by
Lender to Borrowers under this Agreement as of the day and time such payment is
made by Lender and in the amount of such payment.
 
(e)           Obligations Unconditional.  The obligations of Borrowers under
this Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:
 
 
Senior First Lien Secured Credit Agreement – Page 22

--------------------------------------------------------------------------------

 
 
(i)          any lack of validity or enforceability of any Letter of Credit
Documents;
 
(ii)         any amendment or waiver of, or any consent to or departure from,
any Letter of Credit Documents;
 
(iii)        the existence of any claim, set-off, defense, or other right which
Borrowers may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), Lender, or any other person or entity, whether in
connection with this Agreement, the transactions contemplated in this Agreement
or in any Letter of Credit Documents, or any unrelated transaction;
 
(iv)        any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
 
(v)         payment by Lender under such Letter of Credit against presentation
of a draft or certificate which does not comply with the terms of such Letter of
Credit; or
 
(vi)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.
 
(f)           Liability of Lender.  Borrowers assume all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit.  Neither Lender nor any of its officers or
directors shall be liable or responsible for:
 
(i)           the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;
 
(ii)         the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;
 
(iii)        payment by Lender against presentation of documents which do not
comply with the terms of a Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the relevant Letter of Credit; or
 
(iv)        any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (INCLUDING LENDER’S OWN NEGLIGENCE).
 
(g)           Cash Collateral Account.
 
(i)           If Borrowers are required to deposit funds in the Cash Collateral
Account pursuant to Sections 7.02(b) or 7.03(b), then Borrowers and Lender shall
establish the Cash Collateral Account and Borrowers shall execute any documents
and agreements, including Lender’s standard form assignment of deposit accounts,
that Lender reasonably requests in connection therewith to establish the Cash
Collateral Account and grant Lender a first priority security interest in such
account and the funds therein.  Each Borrower hereby pledges to Lender and
grants Lender a security interest in the Cash Collateral Account, whenever
established, all funds held in the Cash Collateral Account from time to time,
and all proceeds thereof as security for the payment of the Total Obligations.
 
 
Senior First Lien Secured Credit Agreement – Page 23

--------------------------------------------------------------------------------

 
 
(ii)          So long as no Default or Event of Default exists, (A) Lender may
apply the funds held in the Cash Collateral Account only to the reimbursement of
any Letter of Credit Obligations, and (B) Lender shall release to Borrowers at
Borrowers’ written request any funds held in the Cash Collateral Account in an
amount up to but not exceeding the excess, if any (immediately prior to the
release of any such funds), of the total amount of funds held in the Cash
Collateral Account over the Letter of Credit Exposure.  During the existence of
any Default or Event of Default, Lender may apply any funds held in the Cash
Collateral Account to the Obligations in any order determined by Lender,
regardless of any Letter of Credit Exposure that may remain outstanding.  Lender
may in its sole discretion at any time release to Borrowers any funds held in
the Cash Collateral Account.
 
(iii)        Lender shall exercise reasonable care in the custody and
preservation of any funds held in the Cash Collateral Account which shall bear
interest or be invested in Lender’s reasonable discretion and Lender shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which Lender accords its own Property, it being
understood that Lender shall not have any responsibility for taking any
necessary steps to preserve rights against any parties with respect to any such
funds.
 
Section 2.08                      Fees.
 
(a)           Unused Facility Fees.  Borrowers shall pay to Lender an unused
facility fee equal to one-half of one percent (0.50%) multiplied by the average
daily Unused Commitment Amount, from the date of this Agreement until the
Commitment Termination Date.  The unused facility fees shall be due and payable
quarterly in arrears on the last day of each March, June, September, and
December commencing on March 31, 2013 and continuing thereafter through and
including the Commitment Termination Date.
 
(b)           Letter of Credit Fees.
 
(i)           Letter of Credit Fees.  Borrowers shall pay to Lender a fronting
fee payable on the date of issuance for each Letter of Credit equal to the
greater of (A) two percent (2.0%) per annum times the face amount of such Letter
of Credit or (B) $1,000.00.  The fronting fee shall be payable annually in
advance on the date of the issuance of the Letter of Credit, and, in the case of
an increase or extension only, on the date of such increase or such extension.
 
(ii)         Customary Fees.  Borrower also shall pay to Lender such other usual
and customary fees associated with any transfers, amendments, drawings,
negotiations or reissuances of any Letters of Credit.
 
(c)           Origination Fee.  Borrowers shall pay to Lender (i) on the Closing
Date, a origination fee equal to one percent (1.0%) of the Commitment as of the
Closing Date and (ii) on any date the Commitment is increased, an additional
facility fee equal to one percent (1.0%) multiplied by any increase of the
Commitment above the highest previously determined or redetermined Commitment
(i.e., the origination fee shall not be subject to “double-counting” should a
future Commitment be reduced, then subsequently increased to an amount below the
highest previously determined or redetermined Commitment).
 
 
Senior First Lien Secured Credit Agreement – Page 24

--------------------------------------------------------------------------------

 
 
(d)           Engineering Fees.  On the Closing Date and on the date of each
Borrowing Base redetermination, Borrowers shall pay to and reimburse Lender for
all reasonable and customary fees and expenses in connection with the
Engineering Reports.
 
Section 2.09                      Interest.
 
(a)           Applicable Interest Rates.  Borrowers shall pay interest on the
unpaid principal amount of each Advance made by Lender from the date of such
Advance until such principal amount shall be paid in full at a rate per annum
equal at all times to the lesser of (A) the Maximum Rate and (B) the greater of
(aa) the Reference Rate in effect from time to time and (bb) four percent
(4.0%), payable monthly in arrears on the last day of each calendar month,
commencing February 28, 2013, and on the date such Advance shall be paid in
full.
 
(b)           Usury Savings/Recapture.
 
(i)           If the effective rate of interest contracted for under the Loan
Documents, including the stated rates of interest and fees contracted for
hereunder and any other amounts contracted for under the Loan Documents that are
deemed to be interest, at any time exceeds the Maximum Rate, then the
outstanding principal amount of the Advances made by Lender hereunder shall bear
interest at a rate which would make the effective rate of interest for Lender
under the Loan Documents equal the Maximum Rate until the difference between the
amounts which would have been due at the stated rates and the amounts that were
due at the Maximum Rate (the “Lost Interest”) has been recaptured by Lender.
 
(ii)          If, when the Advances made hereunder are repaid in full, the Lost
Interest has not been fully recaptured by Lender pursuant to the preceding
clause (i), then, to the extent permitted by law, for the Advances made
hereunder by Lender the interest rates charged under Section 2.09 hereunder
shall be retroactively increased such that the effective rate of interest under
the Loan Documents was at the Maximum Rate since the effectiveness of this
Agreement to the extent necessary to recapture the Lost Interest not recaptured
pursuant to the preceding sentence and, to the extent allowed by law, Borrowers
shall pay to Lender the amount of the Lost Interest remaining to be recaptured
by Lender.
 
(iii)        NOTWITHSTANDING THE FOREGOING OR ANY OTHER TERM IN THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS TO THE CONTRARY, IT IS THE INTENTION OF LENDER AND
BORROWERS TO CONFORM STRICTLY TO ANY APPLICABLE USURY LAWS. ACCORDINGLY, IF
LENDER CONTRACTS FOR, CHARGES, OR RECEIVES ANY CONSIDERATION THAT CONSTITUTES
INTEREST IN EXCESS OF THE MAXIMUM RATE, THEN ANY SUCH EXCESS SHALL BE CANCELED
AUTOMATICALLY AND, IF PREVIOUSLY PAID, SHALL AT LENDER’S OPTION BE APPLIED TO
THE OUTSTANDING AMOUNT OF THE ADVANCES MADE HEREUNDER BY LENDER OR BE REFUNDED
TO BORROWERS.
 
 
Senior First Lien Secured Credit Agreement – Page 25

--------------------------------------------------------------------------------

 
 
Section 2.10                      Payments and Computations.
 
(a)           Payment Procedures.  Borrowers shall make each payment under this
Agreement and under the Note not later than 12:00 p.m. (noon) (Dallas, Texas
time) on the day when due in Dollars to Lender at the Primary Lending Office (or
such other location as Lender shall designate in writing to Borrowers) in same
day funds without deduction, setoff, or counterclaim of any kind.
 
(b)           Computations.  All computations of interest based on the Reference
Rate and of fees (other than Letter of Credit fees) shall be made by Lender on
the basis of a year of 365 or 366 days, as the case may be, and all computations
of interest based on Letter of Credit fees shall be made by Lender, on the basis
of a year of 360 days, in each case for the actual number of days (including the
first day, but excluding the last day) occurring in the period for which such
interest or fees are payable.  Each determination by Lender of an interest rate
or fee shall be conclusive and binding for all purposes, absent manifest error.
 
(c)           Non-Business Day Payments.  Whenever any payment shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be.
 
Section 2.11                      Increased Costs.
 
(a)           Capital Adequacy.  If Lender determines in good faith that a
Change in Law affects or would affect the amount of capital required or expected
to be maintained by Lender or any Business Entity controlling Lender by an
amount that the Lender considers material and that the amount of such capital is
increased by or based upon the existence of Lender’s commitment to lend or
commitment to issue the Letters of Credit and other commitments of this type,
then, upon 30 days’ prior written notice by Lender, Borrowers shall immediately
pay to Lender, from time to time as specified by Lender, additional amounts
sufficient to compensate Lender, in light of such circumstances, to the extent
that Lender determines such increase in capital to be allocable to the existence
of Lender’s commitment to lend under this Agreement or to the issuance or
maintenance of the Letters of Credit.  In any such case, Lender shall deliver to
the Borrowers a certificate as to the amount of such increased cost and
detailing the calculation of such cost.
 
(b)           Letters of Credit.  If any Change in Law shall either (i) impose,
modify, or deem applicable any reserve, special deposit, or similar requirement
against letters of credit issued by, or assets held by, or deposits in or for
the account of, Lender by an amount deemed material by Lender or (ii) impose on
Lender any other condition regarding the provisions of this Agreement relating
to the Letters of Credit or any Letter of Credit Obligations, and the result of
any event referred to in the preceding clause (i) or (ii) shall be to increase
the cost to Lender of issuing or maintaining any Letter of Credit, then, upon
demand by Lender, Borrowers shall pay to Lender, from time to time as specified
by Lender, additional amounts which shall be sufficient to compensate Lender for
such increased cost.  Lender shall deliver to the Borrowers a certificate as to
the amount of such increased cost incurred by Lender, as a result of any event
mentioned in clause (i) or (ii) above, and detailing the calculation of such
cost.
 
 
Senior First Lien Secured Credit Agreement – Page 26

--------------------------------------------------------------------------------

 
 
Section 2.12                      Joint and Several Liability of Borrowers.
 
(a)           Each Borrower is accepting joint and several liability under the
Note, this Agreement and the other Loan Documents in consideration of the
financial accommodations to be provided by Lender under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of the other Borrowers to accept joint and several liability
for the Total Obligations.
 
(b)           Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Total Obligations (including, without limitation, any
Obligations arising under this Section 2.14), it being the intention of the
parties hereto that all the Total Obligations shall be the joint and several
obligations of each Borrower without preferences or distinction among them.
 
(c)           If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Total Obligations as and when due or to
perform any of the Total Obligations in accordance with the terms thereof, then
in each such event the other Borrowers will make such payment with respect to,
or perform, such Total Obligation.
 
(d)           The Total Obligations constitute the absolute and unconditional,
full recourse Total Obligations of each Borrower enforceable against each
Borrower to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement, the Note, the other
Loan Documents, or any other circumstances whatsoever.
 
(e)           Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Advances or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, or the Note, or any of the other
Loan Documents, notice of any action at any time taken or omitted by Lender
under or in respect of any of the Total Obligations, any requirement of
diligence or to mitigate damages and, generally, to the extent permitted by
applicable law, all demands, notices and other formalities of every kind in
connection with this Agreement, the Note, and the other Loan Documents (except
as otherwise provided in this Agreement).  Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Total Obligations, the acceptance of any payment of any of the Total
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by Lender at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, the Note, and the other Loan
Documents, any and all other indulgences whatsoever by Lender in respect of any
of the Total Obligations, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of the Total
Obligations or the addition, substitution or release, in whole or in part, of
any Borrower.  Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
Lender with respect to the failure by any Borrower to comply with any of its
respective Total Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder, which might, but for the
provisions of the Note and this Section 2.11 afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of the
Total Obligations, it being the intention of each Borrower that, so long as any
of the Total Obligations hereunder remain unsatisfied, the Total Obligations of
each Borrower shall not be discharged except by payment and performance and then
only to the extent of such payment or performance.  The Total Obligations of
each Borrower shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Borrower or Lender.
 
 
Senior First Lien Secured Credit Agreement – Page 27

--------------------------------------------------------------------------------

 
 
(f)           Each Borrower represents and warrants to Lender that such Borrower
is currently informed of the financial condition of Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations.  Each Borrower further represents and warrants
to Lender that such Borrower has read and understands the terms and conditions
of the Loan Documents.  Each Borrower hereby covenants that such Borrower will
continue to keep informed of Borrowers’ financial condition, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Total Obligations.
 
Section 2.13                      Lender’s Actions.  Each Borrower acknowledges
that its obligations and liabilities hereunder or under any other Loan Document
may derive from value provided directly to another party and, in full
recognition of that fact, each Borrower consents and agrees that Lender may, at
any time and from time to time, without notice to, demand on, or the agreement
of, such party, and without affecting the enforceability or security of the Loan
Documents: (a) accept new or additional instruments, documents or agreements in
exchange for, or relative to, any of the Loan Documents or the Total Obligations
or any part thereof; (b) accept partial payments on the Total Obligations; (c)
receive and hold additional security or guaranties for the Total Obligations or
any part thereof; (d) release, reconvey, terminate, waive, abandon, subordinate,
exchange, substitute, transfer and enforce any security or guaranties, and apply
any security and direct the order or manner of sale thereof as Lender in its
sole and reasonable discretion may determine; (e) release any party or any
guarantor from any personal liability with respect to the Total Obligations or
any part thereof; (f) settle, release on terms satisfactory to Lender, or by
operation of applicable laws or otherwise liquidate or enforce any of the Total
Obligations and any security or guaranty in any manner, consent to the transfer
of any security, and bid and purchase at any sale; and/or (g) consent to the
merger, change or any other restructuring or termination of the existence of any
Borrower or any other person or entity, and correspondingly restructure the
Total Obligations, continuing existence of any lien under any other Loan
Document to which a Borrower is a party or the enforceability hereof or thereof
with respect to all or part of the Total Obligations.
 
Section 2.14                      Additional Waivers.  Each Borrower expressly
waives any right to require Lender to marshal assets in favor of any Borrower or
any other person or entity or to proceed against any other Borrower or any other
person or entity or any collateral provided by any other Borrower or any other
person or entity, and agrees that Lender may proceed against Borrowers and/or
the collateral in such order as Lender shall determine in its sole and
reasonable discretion.  Lender may file a separate action or actions against a
Borrower, whether such action is brought or prosecuted with respect to any other
security or against any other person, or whether any other person is joined in
any such action or actions.  Notwithstanding anything to the contrary elsewhere
contained herein or in any other Loan Document to which any Borrower is a party,
each Borrower hereby subordinates to the rights of Lender hereunder and under
the other Loan Documents with respect to each other Borrower and their
respective successors and assigns (including any surety), and any other party,
any and all rights at law or in equity, to subrogation, to reimbursement, to
exoneration, to contribution, to setoff or to any other rights that could accrue
to a surety against a principal, to a guarantor against a maker, to an
accommodation party against the party accommodated, or to a lender or transferee
against a maker and which any Borrower may have or hereafter acquire against
each other Borrower or any other party in connection with or as a result of the
execution, delivery and/or performance of the Loan Document to which any
Borrower is a party.  So long as the Obligations remain outstanding, each
Borrower agrees that it shall not have or assert any such rights against one
another or their respective successors and assigns or any other party (including
any surety) either directly or as an attempted setoff to any action commenced
against any Borrower by another Borrower (in any capacity) or any other
party.  Each Borrower hereby acknowledges and agrees that this waiver is
intended to benefit Lender and shall not limit or otherwise affect the liability
of such party hereunder or under any other Loan Document to which a Borrower is
a party, or the enforceability hereof or thereof.
 
 
Senior First Lien Secured Credit Agreement – Page 28

--------------------------------------------------------------------------------

 
 
Section 2.15                      Defenses.  Each Borrower expressly waives any
and all defenses now or hereafter arising or asserted by reason of (a) any
disability or other defense of any other Borrower or any other person or entity
with respect to any Total Obligations, (b) the unenforceability or invalidity as
to any other Borrower or any other person or entity of the Total Obligations,
(c) the unenforceability or invalidity of any security or guaranty for the Total
Obligations or the lack of perfection or continuing perfection or failure of
priority of any security for the Total Obligations, (d) the cessation for any
cause whatsoever of the liability of any Borrower or any other person or entity
(other than by reason of the full payment and performance of all Total
Obligations), (e) to the extent permitted by law, any failure of Lender to give
notice of sale or other disposition to any Borrower, (f) any act or omission of
Lender or others that directly or indirectly results in or aids the discharge or
release of any Borrower or any other person or entity or the Total Obligations
or any other security or guaranty therefor by operation of law or otherwise, (g)
any failure of Lender to file or enforce a claim in any bankruptcy or other
proceeding with respect to any other Borrower, (h) the election by Lender, in
any bankruptcy proceeding of any other Borrower, of the application or
non-application of Section 1111(b)(2) of the United States Bankruptcy Code, (i)
any extension of credit or the grant of any lien under Section 364 of the United
States Bankruptcy Code in connection with the bankruptcy of any other Borrower,
(j) any use of cash collateral under Section 363 of the United States Bankruptcy
Code, or (k) any agreement or stipulation with any other Borrower with respect
to the provision of adequate protection in any bankruptcy proceeding of any
person or entity.  Each Borrower waives all rights and defenses arising out of
an election of remedies by Lender.  Each Borrower authorizes Lender, upon the
occurrence of and during the continuance of any Event of Default, at its sole
option, without notice or demand and without affecting any Total Obligations or
the validity or enforceability of any liens of Lender on any collateral, to
foreclose any or all of the Security Documents securing the Total Obligations by
judicial or nonjudicial sale.
 
ARTICLE III
CONDITIONS OF LENDING
 
Section 3.01                      Conditions Precedent to Effectiveness.  The
effectiveness of this Agreement is subject to the following conditions
precedent:
 
(a)           Documentation.  Lender shall have received the following duly
executed by all the parties thereto, in form and content satisfactory to Lender,
and where applicable, in sufficient counterparts:
 
(i)           this Agreement, the Note, the Security Documents and the other
Loan Documents;
 
(ii)          favorable opinions of counsel to Borrowers and each of their
respective Relevant Subsidiaries, dated as of the Closing Date, in form and
content satisfactory to Lender and its counsel.  Borrowers request such counsel
to deliver its opinions to Lender;
 
(iii)        copies, certified as of the Closing Date by Responsible Officers of
each Loan Party, of (A) the resolutions of the Governing Body of such Loan Party
approving the Loan Documents to which such Loan Party is a party, (B) the
Governing Agreements of such Loan Party, and (C) all other documents evidencing
other necessary company action and governmental approvals, if any, with respect
to this Agreement and the other Loan Documents;
 
(iv)        certificates of Responsible Officer(s) of each Loan Party certifying
on behalf of such Loan Party the names and true signatures of the officers
authorized to sign this Agreement and the other Loan Documents to which such
Loan Party is a party and, in the case of each Borrower, Hedge Agreements with
Swap Counterparties to which such Borrower is a party;
 
 
Senior First Lien Secured Credit Agreement – Page 29

--------------------------------------------------------------------------------

 
 
(v)         certificates of good standing for each Loan Party in each state in
which such Loan Party is organized or qualified to do business, in each case as
of a recent date;
 
(vi)        appropriate UCC-1 Financing Statements covering the Collateral for
filing with the appropriate authorities and any other documents, agreements or
instruments necessary to create an Acceptable Security Interest in such
Collateral;
 
(vii)       insurance certificates naming Lender loss payee or additional
insured, as applicable, and evidencing insurance that meets the requirements of
this Agreement and the Security Documents, and that are otherwise satisfactory
to Lender;
 
(viii)      the Initial Engineering Report dated effective a date acceptable to
Lender; and
 
(ix)         such other documents, governmental certificates, agreements and
lien searches as Lender may request, reflecting the absence of other liens and
security interests other than Permitted Liens.
 
(b)           Payment of Fees.  On or prior to the Closing Date, Borrowers shall
have paid the fees required by Sections 2.08(c) and (d) and all costs and
expenses that have been invoiced prior to the Closing Date and are payable
pursuant to Section 10.04.
 
(c)           Delivery of Financial Statements.  Lender shall have received true
and correct copies of (i) Financial Statements of Red Mountain and its
consolidated Subsidiaries for the year ended May 31, 2012 and the quarter ending
August 31, 2012, (ii) Financial Statements of Cross Border for the year ended
December 31, 2011, and the quarter ended September 30, 2012, and (iii) such
other financial information as the Lender may request.
 
(d)           Security Documents.  Lender shall have received all appropriate
evidence required by Lender in its sole discretion necessary to determine that
Collateral Agent (for its benefit and the benefit of the Secured Creditors)
shall have an Acceptable Security Interest in the Collateral which shall include
at least 90% of the PV9 of the PDP Reserves of the Borrowing Base Oil and Gas
Properties and 90% of the PV9 of the Proved Reserves of the Borrowing Base Oil
and Gas Properties (as set forth in the Initial Engineering Report).
 
(e)           Title.  Lender shall be satisfied, in its sole discretion, with
the title to the Borrowing Base Oil and Gas Properties of Borrowers and that
such Borrowing Base Oil and Gas Properties constitute at least 80% of the PV9 of
the PDP Reserves and at least 80% of the PV9 of the Proved Reserves of the
Borrowing Base Oil and Gas Properties (as set forth in the Initial Engineering
Report) as determined by Lender in its sole discretion.
 
(f)            Environmental.  Lender shall have received such environmental
assessments or other reports as it may require and shall be reasonably satisfied
with the condition of the Borrowing Base Oil and Gas Properties with respect to
Borrowers’ and any other Loan Party’s compliance with Environmental Laws.
 
(g)           Material Adverse Effect.  No event or circumstance that could have
a Material Adverse Effect shall have occurred.
 
 
Senior First Lien Secured Credit Agreement – Page 30

--------------------------------------------------------------------------------

 
 
(h)           No Proceeding or Litigation; No Injunctive Relief.  No action,
suit, investigation or other proceeding (including, without limitation, the
enactment or promulgation of a statute or rule) by or before any arbitrator or
any Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered (i) in connection with (A) any of the Borrowing Base Oil and Gas
Properties, any other Collateral or other Properties of any Borrower or any of
its Relevant Subsidiaries or (B) this Agreement or any transaction contemplated
hereby or (ii) which, in any case, in the reasonable judgment of Lender, could
have a Material Adverse Effect.
 
(i)            Consents, Licenses, Approvals, etc.  Lender shall have received
true copies (certified to be such by each Borrower or other appropriate party)
of all Permits required in accordance with Applicable Laws, or in accordance
with any document, agreement, instrument or arrangement to which each Borrower
or any of its Relevant Subsidiaries is a party, in connection with the
execution, delivery, performance, validity and enforceability of this Agreement
and the other Loan Documents.  In addition, Borrowers shall have all such
Permits required in connection with the continued operation of Borrowers and
their respective Relevant Subsidiaries, and such approvals shall be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on this Agreement and
the actions contemplated hereby.
 
(j)            Material Agreements.  Borrowers shall have delivered to Lender
copies of all Material Agreements and Debt Instruments listed on Schedule 4.19.
 
(k)           Releases of Liens and UCC-3 Termination Statements.  Lender shall
have received release of Liens and UCC-3 Termination Statements executed by such
Persons as Lender may deem necessary to insure Lender’s first priority security
interest in and to the Collateral.
 
(l)            Additional Equity.  Borrowers shall have provided evidence
reasonably satisfactory to Lender that additional equity has been contributed to
Red Mountain in an amount of not less than $5,000,000.00, in form and upon terms
reasonably acceptable to Lender.
 
(m)           Acceptable Hydrocarbon Hedge Agreement.  One or more Borrowers
shall have entered into an Acceptable Hydrocarbon Hedge Agreement with a
Non-Lender Swap Counterparty upon terms acceptable to Lender effectively hedging
at least fifty percent of the oil volumes of the Borrowers for a period of at
least 18 months from the Closing Date and shall have delivered to the Lender the
Acceptable Hydrocarbon Hedge Agreement relating thereto.
 
(n)           Letters of Acknowledgment.  Lender shall have received letters of
acknowledgment executed by holders of the Swiss Debt acknowledging, among other
things, that the Swiss Debt is unsecured and is subordinate in right of payment
to the payment of the Obligations.
 
(o)           Completion of Due Diligence.  Lender shall be satisfied, in its
reasonable discretion, with the results of all business, financial, legal,
title, engineering and Environmental due diligence with respect to each Borrower
and its Properties.
 
 
Senior First Lien Secured Credit Agreement – Page 31

--------------------------------------------------------------------------------

 
 
Section 3.02                      Conditions Precedent to All Borrowings.  The
obligation of Lender to make an Advance on the occasion of each Borrowing and to
issue, increase, or extend any Letter of Credit shall be subject to the further
conditions precedent that on the date of such Borrowing or the date of the
issuance, increase, or extension of such Letter of Credit:
 
(a)           the representations and warranties contained in Article IV of this
Agreement and the representations and warranties contained in the other Loan
Documents are true and correct in all material respects on and as of the date of
such Credit Extension, before and after giving effect to such Credit Extension
and to the application of the proceeds from such Credit Extension, as though
made on and as of such date (except in the case of representations and
warranties which are made solely as of an earlier date or time, which
representations and warranties shall be true and correct in all material
respects as of such earlier date or time);
 
(b)           no Default has occurred and is continuing or would result from
such Credit Extension or from the application of the proceeds therefrom; and
 
(c)           Lender shall have received a Notice of Borrowing from Borrowers,
with appropriate insertions and executed by a duly authorized Responsible
Officer of each Borrower.
 
Each of the giving of the applicable Notice of Borrowing or Letter of Credit
Application and the acceptance by Borrowers of the Credit Extension shall
constitute a representation and warranty by Borrowers that on the date of such
Credit Extension, such conditions have been satisfied.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
Each Borrower represents and warrants to Lender as follows:
 
Section 4.01                     Existence; Subsidiaries.  Such Borrower and
each of its Relevant Subsidiaries is (a) duly organized and validly existing
under the laws of the jurisdiction of its incorporation, organization or
formation, as applicable and (b) in good standing and qualified to do business
as a foreign Business Entity in each jurisdiction where the conduct of its
business requires such qualification, except where the failure to do so would
not have a Material Adverse Effect.  As of the date of this Agreement, such
Borrower does not have any Subsidiary other than listed on Schedule 4.01 and
such Borrower does not own any  Equity Interests in any Person except in such
Subsidiaries and otherwise as set forth in Schedule 4.01.
 
Section 4.02                     Power.  The execution, delivery, and
performance by such Borrower and each of its Relevant Subsidiaries of this
Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby (a) are within
the corporate or other governing power of such Borrower and each of its Relevant
Subsidiaries, (b) have been duly authorized by all necessary corporate or other
appropriate governing action of such Borrower and each of its Relevant
Subsidiaries, (c) do not contravene the Governing Agreements of such Borrower or
any of its Relevant Subsidiaries, (d) do not contravene in any material respect
(i) any law binding on or affecting such Borrower or any of its Relevant
Subsidiaries, or (ii)  any provision under any Material Agreement or Debt
Instrument or any other material contractual restriction to which such Borrower
or any of its Relevant Subsidiaries is a party, and (e) will not result in or
require the creation or imposition of any Lien prohibited by this Agreement. At
the time of each Credit Extension, such Credit Extension and the use of the
proceeds thereof, will be within such Borrower’s governing powers, will have
been duly authorized by all necessary corporate action, will not contravene the
Governing Agreements of such Borrower, will not contravene in any material
respect (i) any law binding on such Borrower or (ii) any provision under any
Material Agreement or Debt Instrument to which such Borrower is a party, and
will not result in or require the creation or imposition of any Lien prohibited
by this Agreement.
 
 
Senior First Lien Secured Credit Agreement – Page 32

--------------------------------------------------------------------------------

 
 
Section 4.03                     Authorization and Approvals.  No Permit and no
notice to or filing with any Governmental Authority or any other Person is
required for the due execution, delivery, and performance by such Borrower or
any of its Relevant Subsidiaries of this Agreement or the other Loan Documents
to which it is a party or the consummation of the transactions contemplated
hereby and thereby, except for (a) filings necessary to obtain and maintain
perfection of liens; and (b) routine filings related to such Borrower and its
Relevant Subsidiaries and the operations of their  business.
 
Section 4.04                      Enforceable Obligations.  This Agreement and
the other Loan Documents to which such Borrower or any of its Relevant
Subsidiaries is a party have been duly executed and delivered by such Borrower
or Relevant Subsidiary.  Each Loan Document to which it is a party is the legal,
valid, and binding obligation of such Borrower and its Relevant Subsidiaries,
enforceable against such Borrower and Relevant Subsidiary in accordance with its
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally and by general principles of equity.
 
Section 4.05                      Financial Statements.
 
(a)           Such Borrower has delivered to Lender copies of the most current
Financial Statements described in Section 3.01(c) required to be delivered by
such Borrower, and such Financial Statements are accurate and complete in all
material respects and present fairly in all material respects the consolidated
financial condition of such Borrowers and its Subsidiaries as of their
respective dates and for their respective periods in accordance with GAAP (other
than, in the case of quarterly Financial Statements, the absence of footnotes
and year-end audit adjustments).
 
(b)           Except as disclosed on Schedule 4.05, since May 31, 2012, with
respect to Red Mountain and its Subsidiaries or December 31, 2011, with respect
to Cross Border and its Subsidiaries, no event or circumstance that could have a
Material Adverse Effect has occurred.
 
(c)           As of the Closing Date and after giving effect to the making of
the initial Borrowing or the issuance of the initial Letters of Credit, neither
such Borrower nor any of its Relevant Subsidiaries has any Debt and neither such
Borrower nor any of its Relevant Subsidiaries has granted any Liens other than
the Debt and Liens listed on Schedule 4.19 or in favor of the Lender pursuant to
this Agreement, and Permitted Debt and Permitted Liens.
 
Section 4.06                      True and Complete Disclosure.  All factual
information (excluding estimates) heretofore or contemporaneously furnished by
or on behalf of such Borrower in writing to Lender for purposes of or in
connection with this Agreement, any other Loan Document or any transaction
contemplated hereby or thereby is, and all other such factual information
hereafter furnished by or on behalf of such Borrower in writing to Lender shall
be, to its knowledge, true, complete and accurate in all material respects on
the date as of which such information is dated or certified and did not or will
not, as the case may be, contain any untrue statement of a material fact or omit
to state, as of the date delivered, any material fact or liability necessary to
make the statements contained therein not misleading at such time.  All
projections, estimates, and pro forma financial information furnished by such
Borrower, whether pursuant to the most current Financial Statements or in
connection with other information delivered to Lender, were prepared on the
basis of assumptions, data, information, tests, or conditions believed to be
reasonable at the time such projections, estimates, and pro forma financial
information were made in good faith (it being understood that projections are
based upon opinions and estimates and no Borrower represents or warrants that
such projections, estimates, or information will ultimately prove to have been
accurate).
 
 
Senior First Lien Secured Credit Agreement – Page 33

--------------------------------------------------------------------------------

 
 
Section 4.07                      Litigation; Compliance with Laws; Insolvency.
 
(a)           Except as disclosed in Schedule 4.07 attached hereto, there is no
pending or, to the best knowledge of such Borrower, threatened action or
proceeding affecting such Borrower or its Relevant Subsidiaries or any of their
respective Properties before any Governmental Authority or arbitrator which, if
adversely determined, could have a Material Adverse Effect or which purports to
affect the legality, validity, binding effect or enforceability of this
Agreement or any other Loan Document.  Additionally, there is no pending or, to
the best knowledge of such Borrower, threatened action or proceeding instituted
against such Borrower or any of its Relevant Subsidiaries which seeks to
adjudicate such Borrower or any of its Relevant Subsidiaries as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any
Debtor Relief Law, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or for any
substantial part of its Property.
 
(b)           Such Borrower and each of its Relevant Subsidiaries has complied,
with (i) all Applicable Laws, including, without limitation, Environmental Laws,
statutes, rules, regulations, orders, and restrictions of any Governmental
Authority having jurisdiction over the conduct of their respective businesses or
the ownership of their respective Property and (ii) all of their obligations
under the Material Agreements and Debt Instruments, in each case, except where
the failure to do so would not have a Material Adverse Effect.
 
Section 4.08                      Use of Proceeds.  The proceeds of the Credit
Extensions will be used by such Borrower for the purposes described in Section
5.09.  Such Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U).  No proceeds of any Credit Extension will be used by such Borrower to
purchase or carry any margin stock in violation of Regulations T, U or X.
 
Section 4.09                      Investment Company Act.  Neither such Borrower
nor any of its Relevant Subsidiaries is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
Section 4.10                      Taxes.
 
(a)           Reports and Payments.  All Returns (as defined below in Section
4.10(c)) required to be filed by or on behalf of such Borrower, its Relevant
Subsidiaries, or any member of the Controlled Group of such Borrower (hereafter
collectively called the “Tax Group”) have been duly filed on a timely basis or
appropriate extensions have been obtained, and such Returns are and will be
true, complete, and correct in all material respects except, in each case, to
the extent that any failure to comply could not be expected to have a Material
Adverse Effect; and all Taxes shown to be payable on the Returns or on
subsequent assessments with respect thereto will have been paid in full on a
timely basis, and no other Taxes will be payable by the Tax Group with respect
to items or periods covered by such Returns, except in each case to the extent
of Taxes that are being contested in good faith.
 
(b)           Taxes Definition.  “Taxes” in this Section 4.10 shall mean all
taxes, charges, fees, levies, or other assessments imposed by any federal,
state, local, or foreign taxing authority, including, without limitation,
income, gross receipts, excise, real or personal property, sales, occupation,
use, service, leasing, environmental, value added, transfer, payroll, and
franchise taxes (and including any interest, penalties, or additions to tax
attributable to or imposed on with respect to any such assessment).
 
 
Senior First Lien Secured Credit Agreement – Page 34

--------------------------------------------------------------------------------

 
 
(c)           Returns Definition.  “Returns” in this Section 4.10 shall mean any
federal, state, local, or foreign report, estimate, declaration of estimated
Tax, information statement or return relating to, or required to be filed in
connection with, any Taxes, including any information return or report with
respect to backup withholding or other payments of third parties.
 
Section 4.11                      Pension Plans.
 
(a)           All Plans are in compliance in all material respects with all
applicable provisions of ERISA.
 
(b)           No Termination Event has occurred with respect to any Plan, and
each Plan has complied with and been administered in all material respects in
accordance with applicable provisions of ERISA and the Code.
 
(c)           No unpaid minimum required contribution (as defined in Section
4971 of the Code) has occurred and there has been no excise tax imposed under
Section 4971 of the Code.
 
(d)           No Reportable Event (as defined in ERISA)  has occurred with
respect to any Multiemployer Plan, and each Multiemployer Plan has complied with
and been administered in all material respects with applicable provisions of
ERISA and the Code.
 
(e)           The present value of all benefits vested under each Plan (based on
the assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed the value of the assets of such Plan allocable
to such vested benefits.
 
(f)           Neither such Borrower nor any member of the Controlled Group has
had a complete or partial withdrawal from any Multiemployer Plan for which there
is any withdrawal liability.
 
(g)           As of the most recent valuation date applicable thereto, neither
such Borrower nor any member of the Controlled Group would become subject to any
liability under ERISA if any Borrower or any member of the Controlled Group has
received notice that any Multiemployer Plan is insolvent or in reorganization.
 
(h)           Based upon GAAP, existing as of the date of this Agreement and
current factual circumstances, such Borrower has no reason to believe that the
annual cost during the term of this Agreement to such Borrower or any member of
the Controlled Group for post-retirement benefits to be provided to the current
and former employees of such Borrower or any member of the Controlled Group
under Plans that are welfare benefit plans (as defined in Section 3(1) of ERISA)
could, in the aggregate, be expected to have a Material Adverse Effect.
 
Section 4.12                      Condition of Property; Casualties.
 
(a)           Borrowers have Marketable Title to, or a valid leasehold interest
in, or have the right to use pursuant to valid licenses, all the Borrowing Base
Oil and Gas Properties as is customary in the oil and gas industry in all
material respects, free and clear of all Liens, except for Permitted
Liens.  Subject to Permitted Liens, the Security Documents have or will have
first ranking priority and none is subject to any prior ranking or pari passu
ranking Lien.  The Properties owned or leased by Borrowers or any of their
Relevant Subsidiaries that are reasonably necessary to the material operation of
their business are in good repair, working order and operating condition,
subject to normal wear and tear.
 
 
Senior First Lien Secured Credit Agreement – Page 35

--------------------------------------------------------------------------------

 
 
(b)           Except as set forth on Schedule 4.12, neither the businesses nor
the Properties of Borrowers or any of their Relevant Subsidiaries have been
affected as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of Property or cancellation of contracts, Permits, or concessions by a
Governmental Authority, riot, activities of armed forces, or acts of God or of
any public enemy in any manner that could have a Material Adverse Effect.
 
(c)           All producing wells from which Hydrocarbons will be produced from
the Borrowing Base Oil and Gas Properties have been, to the knowledge of such
Borrower, drilled, operated and produced in conformity in all material respects
with all Applicable Laws, are subject to no material penalties on account of
past production, and are bottomed under and are producing from, and the well
bores are wholly within the Borrowing Base Oil and Gas Properties or on Oil and
Gas Properties which have been pooled, unitized or communitized therewith.
 
Section 4.13                      No Burdensome Restrictions; No
Defaults.  Except as set forth on Schedule 4.13,
 
(a)           Neither such Borrower nor any of its Relevant Subsidiaries is in
default in any material respect under or with respect to any Material Agreement
or Debt Instrument.  Neither such Borrower nor any of its Relevant Subsidiaries
has received any written notice of default under any Material Agreement or Debt
Instrument.
 
(b)           No Default has occurred and is continuing, or will result from the
making of any Advance, extension of credit under any Letter of Credit or the
entry into, or the performance of, any transaction contemplated by, the Loan
Documents.
 
(c)           There are no outstanding preferential rights or consents to assign
under any Material Agreement or otherwise affecting the Borrowing Base Oil and
Gas Properties of such Borrower or any of its Relevant Subsidiaries that have
not otherwise been satisfied in full by such Borrower or any of its Relevant
Subsidiaries, except where the failure to so satisfy would not have a Material
Adverse Effect.
 
Section 4.14                      Environmental Condition.  Except as could not
reasonably be expected to have a Material Adverse Effect,
 
(a)           Permits, Etc.  To such Borrower’s knowledge, Borrowers and their
Relevant Subsidiaries (i) have obtained all Environmental Permits required under
Environmental Law for the ownership and operation of their respective Properties
and the conduct of their respective businesses; (ii) have at all times been and
are in material compliance with all terms and conditions of such Environmental
Permits and with all other requirements of applicable Environmental Laws; (iii)
have not received notice of any outstanding violation or alleged violation of
any Environmental Law or Environmental Permit; and (iv) are not subject to any
actual, pending or, to such Borrower’s knowledge, threatened Environmental
Claim.
 
(b)           Certain Liabilities.  None of the present or previously owned,
leased or operated Property of Borrowers or any of their Relevant Subsidiaries,
wherever located, to such Borrower’s knowledge (i) has been placed on or
proposed to be placed on any federal or state list of Superfund Sites, or has
been otherwise investigated, designated, listed, or identified as a potential
site for removal, remediation, cleanup, closure, restoration, reclamation, or
other response activity under any Environmental Laws; (ii) is subject to a Lien,
arising under or in connection with any Environmental Laws, that attaches to any
revenues or to any Property owned, leased or operated by Borrowers or any other
Loan Party, wherever located; or (iii) has been the site of any Release of
Hazardous Substances or Hazardous Wastes from present or past operations that
has caused at the site or at any third-party site any condition that has
resulted in or could be expected to result in the need for Response.
 
 
Senior First Lien Secured Credit Agreement – Page 36

--------------------------------------------------------------------------------

 
 
(c)           Certain Actions.  Without limiting the foregoing, (i) all
necessary notices have been properly filed, and no further action is required
under current Environmental Law as to each Response or other restoration or
remedial project undertaken by Borrowers or any of their Relevant Subsidiaries
on any of their presently or formerly owned, leased or operated Property and
(ii) to such Borrower’s knowledge there are no facts, circumstances, conditions
or occurrences with respect to any Property owned, leased or operated by
Borrowers or any of their Relevant Subsidiaries that could reasonably be
expected to form the basis of an Environmental Claim under Environmental Laws.
 
Section 4.15                      Permits, Licenses, Etc.  Such Borrower and
each of its Relevant Subsidiaries (i) possess all Permits, patents, patent
rights or licenses, trademarks, trademark rights, trade names rights and
copyrights which are material to the conduct of their businesses and (ii) manage
and operate their businesses in all material respects in accordance with all
Applicable Laws and standard industry practices.
 
Section 4.16                      Oil and Gas Contracts.  Such Borrower and its
Relevant Subsidiaries, as of the date hereof, are not obligated in any material
respect by virtue of any prepayment made under any contract containing a
“take-or-pay” or “prepayment” provision or under any similar agreement,
including, without limitation, “gas balancing agreements”, to deliver
Hydrocarbons produced from or allocated to any of the Borrowing Base Oil and Gas
Properties at some future date without receiving full payment therefor at the
time of delivery, nor are any of the Borrowing Base Oil and Gas Properties
subject to any such contract entered into by such Borrower’s predecessors in
title.  Except as set forth on Schedule 4.16, the Borrowing Base Oil and Gas
Properties are not subject to any contractual or other arrangement for the sale
of crude oil which cannot be canceled on ninety (90) days’ (or less) notice,
unless the price provided for therein is equal to or greater than the prevailing
market price in the vicinity.  Except as set forth on Schedule 4.16, the
Borrowing Base Oil and Gas Properties are not subject to any gas sales contract
that contains any material terms which are not customary in the industry within
the region in which the Borrowing Base Oil and Gas Properties affected thereby
are located.  To such Borrower’s knowledge, the Borrowing Base Oil and Gas
Properties are not subject to any regulatory refund obligation and no facts
exist which might cause the same to be imposed which could cause a Material
Adverse Effect.
 
Section 4.17                      Liens; Material Agreements, Etc.  None of the
Property of such Borrower or any of its Relevant Subsidiaries is subject to any
Lien other than Permitted Liens.  To such Borrower’s knowledge, on the Closing
Date, all material governmental actions and all other material filings,
recordings, registrations, third party consents and other actions which are
necessary to create and perfect the Liens provided for in the Security Documents
will have been made, obtained and taken in all relevant jurisdictions, except
for the filing of UCC-1 Financing Statements and the Mortgages in the state,
county, and parish filing offices.  Neither such Borrower nor any of its
Relevant Subsidiaries is a party to any Material Agreement or agreement or
arrangement (other than this Agreement and the Security Documents), or subject
to any order, judgment, writ or decree, that either restricts or purports to
restrict its ability to grant Liens to secure the Total Obligations against
their respective Properties.
 
Section 4.18                      Solvency and Insurance.  Before and after
giving effect to the making of the initial Advance, such Borrower and each of
its Relevant Subsidiaries is Solvent.  Furthermore, such Borrower and each of
its Relevant Subsidiaries carry the insurance required under Section 5.02 of
this Agreement.
 
 
Senior First Lien Secured Credit Agreement – Page 37

--------------------------------------------------------------------------------

 
 
Section 4.19                      Material Agreements; Debt Instruments.
 
(a)           Schedule 4.19 sets forth a complete and correct list of all Debt
Instruments and all Material Agreements that, in each case, as of the date of
this Agreement, require or could in the future require any Disposition of any
interest in any Borrowing Base Oil and Gas Property.  Except for industry
standard provisions in Operating Agreements and Leases, no Borrower is party to
any Material Agreement which, upon the breach or default of any of its
obligations thereunder, would (i) subject such Borrower’s Oil and Gas Properties
to foreclosure (whether judicial or non-judicial) or forfeiture, or (ii) result
in or create an encumbrance or Lien (except for Permitted Liens) upon such
Borrower’s Oil and Gas Properties, except for any such breach or default which
would not have a Material Adverse Effect.
 
(b)           Such Borrower has heretofore delivered to Lender complete and
correct copies of all Material Agreements described in the first sentence of
Section 4.19 and Debt Instruments, including any amendments, restatements or
modifications thereto, as in effect on the Closing Date.  With respect to the
Material Agreements, they (a) all are in full force and effect in all material
respects in accordance with their terms and constitute valid and binding
obligations, except as limited by applicable Debtor Relief Laws and by general
equitable principles, (b) to such Borrower’s knowledge no other party thereto
(or any successor in interest to that party) is in breach or default with
respect to any of its obligations thereunder, and (c) no party thereto has given
written notice or, to such Borrower’s knowledge, has threatened to give notice
of any action to terminate, cancel, rescind or procure a judicial reformation
thereunder that could have a Material Adverse Effect.
 
(c)           With respect to the Debt Instruments and all Material Agreements,
the execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement will not result in a breach or a
default under any provision thereunder.
 
Section 4.20                      Hedging Agreements.  Schedule 4.20 sets forth,
as of the date of this Agreement, a true and complete list of all Hedge
Agreements of such Borrower and each of its Relevant Subsidiaries, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark-to-market value thereof, all credit
support agreements relating thereto (including any margin required or supplied),
and the counterparty to each such agreement.
 
Section 4.21                      Suspension and Offsets.  Schedule 4.21 (as
such schedule may be updated from time to time by Borrowers) sets forth a
complete and correct list of all of the Borrowing Base Oil and Gas Properties
and wells located thereon or pooled therewith that are subject to any suspension
of payments or offsets and Person’s names exercising or asserting any such
actions and, if applicable, the agreement or contract that such Person is
relying on.
 
Section 4.22                      Title to Borrowing Base Oil and Gas
Properties.
 
(a)           Borrowers have Marketable Title to the working and net revenue
interests in the Borrowing Base Oil and Gas Properties as set out on Exhibit A
and Borrowers have provided Lender satisfactory title opinions or other title
information, in Lender’s sole discretion, covering at least 80% of the PV9 of
the Proved Reserves and at least 80% of the PV9 of the PDP Reserves of such
Borrowing Base Oil and Gas Properties as determined by Lender.  All such shares
of production which Borrowers are entitled to receive, and shares of expenses
which Borrowers are obligated to bear, are not subject to change, except for
(i) changes attributable to future elections by Borrowers not to participate in
operations proposed pursuant to customary forms of applicable Operating
Agreements, and except for changes attributable to changes in participating
areas under any state or federal units wherein participating areas may be
formed, enlarged or contracted in accordance with the rules and regulations of
the applicable Governmental Authority, or (ii) where Borrowers are obligated
under an Operating Agreement to assume a portion of a defaulting party’s share
of costs.
 
 
Senior First Lien Secured Credit Agreement – Page 38

--------------------------------------------------------------------------------

 
 
(b)           At all times prior to the delivery of the first Engineering Report
after the Closing Date, at least 90% of the PV9 of the PDP Reserves of the
Borrowing Base Oil and Gas Properties are pledged under the Mortgages as
Collateral and subject to an Acceptable Security Interest.  At all times after
the delivery of such Engineering Report, at least 90% of the PV9 of the Proved
Reserves and at least 90% of the PV9 of the PDP Reserves of the Borrowing Base
Oil and Gas Properties are pledged under the Mortgages as Collateral and subject
to an Acceptable Security Interest.
 
(c)           As of the date of this Agreement, except for the Oil and Gas
Properties described on Exhibit A and Schedule 4.22, no Borrower owns any other
Oil and Gas Properties with PDP Reserves.
 
Section 4.23                     USA PATRIOT Act.  Neither such Borrower nor any
of its Relevant Subsidiaries is a country, individual or entity named on the
Specifically Designated National and Blocked Persons list issued by the Office
of Foreign Asset Control of the Department of the Treasury of the United States
of America.
 
Section 4.24                      Intentionally Omitted.
 
Section 4.25                     Purchasers of Hydrocarbons.  Schedule 4.25 sets
forth a complete and correct list of all of the Persons that are purchasers of
production of Hydrocarbons from the Borrowing Base Oil and Gas Properties (or
otherwise receiving such Borrower’s share of proceeds of such Hydrocarbons), as
of the date of this Agreement, together with their addresses and telephone
numbers.
 
Section 4.26                      Intellectual Property.  Such Borrower and each
of its Relevant Subsidiaries possess or will possess all trademarks, trade
names, trade styles, copyrights and patents or licenses necessary to conduct
their business as it is presently conducted or as such Borrower and each of its
Relevant Subsidiaries intend to conduct it in the future without any
infringement or conflict with the rights of any other Person with respect to
trademarks, trade names, trade styles, copyrights or patents, except where the
failure to do so would not have a Material Adverse Effect.
 
Section 4.27                      Accounts.  Such Borrower and each of its
Relevant Subsidiaries maintain all of their primary operating accounts and
deposit accounts (“Primary Accounts”), with Lender and do not maintain any other
such accounts or deposits with any other bank or financial institution except,
with Lender’s consent, incidental accounts to the extent such Borrower or
Relevant Subsidiary and such bank or financial institution have executed and
delivered a Deposit Account Control Agreement with respect to such incidental
accounts, naming Lender as secured party; provided that such Borrower and its
Relevant Subsidiaries will have ninety (90) days after the Closing Date to close
such Primary Accounts with other institutions and to establish such accounts and
services with Lender and otherwise comply with the requirements of Section 5.15.
 
 
Senior First Lien Secured Credit Agreement – Page 39

--------------------------------------------------------------------------------

 
 
ARTICLE V
AFFIRMATIVE COVENANTS
 
Until the Final Payment Date, each Borrower shall comply with the following
covenants.
 
Section 5.01                     Compliance with Laws, Etc.  Each Borrower shall
comply, and cause each of its Relevant Subsidiaries to comply, in all material
respects with all Applicable Laws.  Without limitation of the foregoing, each
Borrower shall, and shall cause each of its Relevant Subsidiaries to, (a)
maintain and possess all material Permits, trademarks, trade names, rights and
copyrights which are necessary to the conduct of its business and (b) obtain, as
soon as practicable, all consents or approvals required from any states of the
United States (or other Governmental Authorities) necessary to grant Collateral
Agent an Acceptable Security Interest in the Borrowing Base Oil and Gas
Properties and the other Collateral.
 
Section 5.02                      Maintenance of Insurance.
 
(a)           Each Borrower shall, and shall cause each of its Relevant
Subsidiaries to, procure and maintain or shall cause to be procured and
maintained continuously in effect policies of insurance in form and amounts,
covering such casualties, risks, perils, liabilities and other hazards as are
customarily carried by businesses similarly situated, all such insurance to be
in amounts and from insurers reasonably acceptable to Lender.  In addition, each
Borrower shall, and shall cause each of its Relevant Subsidiaries to, comply
with all requirements regarding insurance contained in the Security Documents.
 
(b)           All policies of insurance shall either have a lender’s loss
payable endorsement (which may be a blanket endorsement) for the benefit of
Lender, as loss payee in form reasonably satisfactory to Lender or shall provide
by endorsement (including by blanket endorsement) that Lender is an additional
insured (except with respect to workers compensation insurance and employer’s
liability insurance), as applicable Borrowers shall deliver copies of all such
policies to Lender with a satisfactory lender’s loss payable endorsement naming
Lender as sole loss payee or additional insured, as appropriate.  All policies
of insurance shall set forth the coverage, the limits of liability, the name of
the carrier, the policy number, and the period of coverage and shall contain an
agreement of the insurer waiving all rights of setoff, counterclaim or
deductions and a waiver of subrogation against each Borrower and its Relevant
Subsidiaries.  Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than 30 days prior written notice to
Lender in the event of cancellation of the policy for any reason whatsoever.  In
the event that, notwithstanding the “lender’s loss payable endorsement”
requirement of this Section 5.02, the proceeds of any insurance policy described
above are paid to any Borrower or a Relevant Subsidiary, except as permitted
under Section 5.02(c) below, Borrowers shall deliver such proceeds to Lender
immediately upon receipt.
 
(c)           Borrowers shall give Lender prompt notice of any loss covered by
such insurance in excess of $1,000,000 and any loss not covered by insurance in
excess of $200,000.  Any monies received as payment for any loss under any
insurance policy mentioned above (other than liability insurance policies),
shall be paid over to Lender to be applied at the option of Lender either to the
prepayment of the Obligations or shall be disbursed to Borrowers under staged
payment terms reasonably satisfactory to Lender for application to the cost of
repairs, replacements, or restorations.  Any such repairs, replacements, or
restorations shall be effected with reasonable promptness and shall be of a
value at least equal to the value of the items or property destroyed prior to
such damage or destruction.
 
 
Senior First Lien Secured Credit Agreement – Page 40

--------------------------------------------------------------------------------

 
 
(d)           After the occurrence and during the continuance of an Event of
Default, all proceeds of insurance, including any casualty insurance proceeds,
property insurance proceeds, proceeds from actions, and any other proceeds,
shall be paid directly to Lender and, if necessary, assigned to Lender to be
applied in accordance with Section 7.06 of this Agreement, whether or not the
Obligations are then due and payable, or as Lender may otherwise direct.
 
(e)           In the event that any insurance proceeds are paid to Borrowers or
any of their Relevant Subsidiaries in violation of Sections 5.02(c) or (d),
Borrowers or such Relevant Subsidiary shall hold the proceeds in trust for
Lender and promptly pay the proceeds to Lender with any necessary
endorsement.  Upon the request of Lender, Borrowers and each of its Relevant
Subsidiaries shall execute and deliver to Lender any additional assignments and
other documents as may be necessary to enable Lender to directly collect the
proceeds as set forth herein.
 
Section 5.03                      Preservation of Company Existence, Etc.  Each
Borrower shall (a) preserve and maintain, and cause each of its Relevant
Subsidiaries to preserve and maintain, its limited partnership, corporate or
limited liability company, as applicable, existence (except as otherwise
permitted pursuant to Section 6.04), rights, franchises, and privileges in the
jurisdiction of its incorporation or organization, as applicable, and (b)
qualify and remain qualified, and cause each of its Relevant Subsidiaries to
qualify and remain qualified, as a foreign corporation or such other foreign
Business Entity in each jurisdiction in which qualification is necessary or
desirable in view of its business and operations or the ownership of its
Properties, except where the failure to perform such obligation would not have a
Material Adverse Effect.
 
Section 5.04                      Payment of Taxes, Etc.  Each Borrower shall
pay and discharge, and cause each of its Relevant Subsidiaries to pay and
discharge, before the same shall become delinquent, (a) all taxes, assessments,
and governmental charges or levies imposed upon it or upon its income or profits
or Property prior to the date on which penalties attach thereto and (b) all
lawful claims that, if unpaid, might by law become a Lien upon its Property;
provided that neither Borrower nor any such Subsidiary shall be required to pay
or discharge any such tax, assessment, charge, levy, or claim which is being
contested in good faith and by appropriate proceedings, and with respect to
which reserves in conformity with GAAP have been provided.
 
Section 5.05                      Books and Records and Visitation
Rights.  Borrowers shall keep and maintain in all material respects proper,
complete and consistent books and records regarding each Borrower’s operations,
affairs and financial condition.  At any reasonable time and from time to time,
upon reasonable notice, Borrowers shall, and shall cause their respective
Subsidiaries to, permit Lender or any agents or representatives thereof, to (a)
examine and make copies of and abstracts from the records and books of account
of, and visit and inspect at its reasonable discretion the Properties of, each
Borrower and any of its Subsidiaries and (b) discuss the affairs, finances and
accounts of each Borrower and any of its Subsidiaries with any of their
respective officers, directors or employees, and third-party consultants
including, without limitation, accountants, engineers and operators, provided
that so long as no Event of Default exists the obligations of Borrowers and
their Subsidiaries to pay the costs of such visitations and inspections shall be
limited to one time per year.
 
Section 5.06                      Reporting Requirements.  Borrowers shall
furnish to Lender:
 
(a)           Annual Financials. For each fiscal year of Red Mountain and its
Subsidiaries (including Cross Border) ending on or after May 31, 2013, as soon
as available but in any event within 120 days after the end of such fiscal year,
(aa) a copy of the annual audit report for such year for Red Mountain and its
Subsidiaries, as of the end of such fiscal year, in each case certified by
independent certified public accountants of recognized standing acceptable to
Lender, and including a copy of an unqualified opinion confirming that such
financial statements are prepared in accordance with GAAP and present fairly the
financial condition of Red Mountain and its Subsidiaries and any management
letters delivered by such accountants to Red Mountain or any of its Subsidiaries
in connection with such audit, and (bb) a Compliance Certificate executed by a
Responsible Officer of Red Mountain;
 
 
Senior First Lien Secured Credit Agreement – Page 41

--------------------------------------------------------------------------------

 
 
(b)           Quarterly Financials. As soon as available and in any event within
60 days after the end of each of the first three fiscal quarters of each fiscal
year of Borrowers, commencing with the fiscal quarter ended February 28, 2013,
(i) the unaudited Financial Statements of Borrowers and their Subsidiaries as of
the end of such fiscal quarter and for the portion of the fiscal year then ended
setting forth in comparative form the figures for the corresponding period of
the preceding fiscal year, all in reasonable detail and duly certified by a
Responsible Officer of Borrowers as having been prepared in accordance with GAAP
(subject to year-end audit adjustments and the absence of footnotes) and (ii) a
Compliance Certificate executed by the Responsible Officer of Borrowers;
 
(c)           Capital Expenditures.  Within 60 days after the end of each fiscal
year of Red Mountain, a budget detailing the projected Capital Expenditures of
Borrowers and each of their respective Relevant Subsidiaries for the fiscal year
in which such report is provided.
 
(d)           Oil and Gas Engineering Reports.
 
(i)           Engineering Reports, as soon as available but in any event on or
before each (A) August  31 of each year, dated effective as of the immediately
preceding June 1 for such year and (B) February 28 of each year, dated effective
as of the immediately preceding December 1.  Each Engineering Report delivered
on or before each such February 28 shall be prepared by an Independent Engineer
and each Engineering Report delivered on or before each such August 31 may be
prepared by Borrower’s staff engineers.
 
(ii)          Such other information as may be reasonably requested by Lender
with respect to the Borrowing Base Oil and Gas Properties; and
 
(iii)         With the delivery of each Engineering Report, a certificate from a
Responsible Officer of Borrowers, in his or her capacity as such, certifying
that, to his best knowledge and in all material respects: (a) the information
contained in the Engineering Report and any other information delivered in
connection therewith is true and correct in all material respects, (b) Borrowers
own Marketable Title to the Borrowing Base Oil and Gas Properties evaluated in
such Engineering Report and classified as Proved Reserves, (c) at least 90% of
the PV9 of the Proved Reserves and at least 90% of the PV9 of the PDP Reserves
of the Borrowing Base Oil and Gas Properties are pledged as Collateral for the
Total Obligations and subject to an Acceptable Security Interest and free of all
Liens except for Permitted Liens, (d) on a net basis there are no gas
imbalances, take or pay or other prepayments with respect to the Borrowing Base
Oil and Gas Properties evaluated in such Engineering Report that would require
any Borrower to deliver Hydrocarbons produced from such Borrowing Base Oil and
Gas Properties at some future time without then or thereafter receiving full
payment therefor, (e) none of the Borrowing Base Oil and Gas Properties have
been sold since the date of the last Borrowing Base determination except as
permitted by this Agreement, and (f) attached to the certificate is a list of
the Borrowing Base Oil and Gas Properties added to and deleted from the
immediately prior Engineering Report and a list showing any material change in
working interest or net revenue interest in the Borrowing Base Oil and Gas
Properties occurring and the reason for such change;
 
 
Senior First Lien Secured Credit Agreement – Page 42

--------------------------------------------------------------------------------

 
 
(e)           Production Reports.  As soon as available and in any event within
60 days after the end of each fiscal quarter commencing with the fiscal quarter
ending February 28, 2013, (A) a report certified by a Responsible Officer of
Borrowers, in form and content reasonably satisfactory to Lender prepared by
Borrowers covering each of the Borrowing Base Oil and Gas Properties and
detailing on a quarterly basis (i) the production volumes and sales and
associated lease operating statements for the Borrowing Base Oil and Gas
Properties containing Proved Reserves, together with a certificate signed by a
Responsible Officer of Borrowers as to the truth and accuracy of such analyses
in all material respects; (ii) to Borrowers’ knowledge, any adverse material
changes to any producing reservoir, production equipment, or producing well from
the report delivered for the preceding fiscal quarter; and (iii) any sales of
the Borrowing Base Oil and Gas Properties since the delivery of the report for
the preceding fiscal quarter and (B) copies of any title opinions or reports
obtained by Borrowers during such fiscal quarter, with respect to any Borrowing
Base Oil and Gas Properties;
 
(f)           Defaults. Promptly and in any event within five Business Days
after the occurrence of any default under any Debt Instrument having an
aggregate principal amount in excess $200,000, a statement of a Responsible
Officer of Borrowers setting forth the details of such default and the actions
which Borrowers have taken and propose to take with respect thereto;
 
(g)           Quarterly Report on Hedging.  As soon as available and in any
event not later than 60 days after the end of each fiscal quarter commencing
with the fiscal quarter ending February 28, 2013, a statement prepared by
Borrowers and certified as being true and correct in all material respects by a
Responsible Officer of Borrowers, in his or her capacity as such, setting forth
in reasonable detail all Hydrocarbon Hedge Agreements to which any production of
Hydrocarbons from the Borrowing Base Oil and Gas Properties is then subject,
together with a statement of Borrowers’ changed position with respect to each
such Hydrocarbon Hedge Agreements (other than the first such statement delivered
hereunder which shall detail Borrowers’ original positions); provided that, if
the price of any of the Hydrocarbons produced from such Borrowing Base Oil and
Gas Properties is subject to Hydrocarbon Hedge Agreements, then Borrowers shall
promptly notify Lender if any such Hydrocarbon Hedge Agreement is terminated,
liquidated, amended or otherwise modified prior to the end of its contractual
term, or if there is an amendment, adjustment or modification of the price of
any of the Hydrocarbons produced from such Borrowing Base Oil and Gas Properties
that is subject to or established by a Hydrocarbon Hedge Agreement;
 
(h)           Termination Events.  Promptly and in any event within five
Business Days after any Borrower or any member of the Controlled Group knows
that any Termination Event described in clause (a) of the definition of
Termination Event with respect to any Plan has occurred, and (ii) within ten
days after any Borrower or any member of the Controlled Group knows that any
other Termination Event with respect to any Plan has occurred, a statement of a
Responsible Officer of such Borrower describing such Termination Event and the
action, if any, which such Borrower or such Controlled Group member proposes to
take with respect thereto;
 
(i)            Termination of Plans.  Promptly and in any event within five
Business Days after receipt thereof by any Borrower or any member of the
Controlled Group from the PBGC, copies of each notice received by such Borrower
or any such member of the Controlled Group of the PBGC’s intention to terminate
any Plan or to have a trustee appointed to administer any Plan;
 
 
Senior First Lien Secured Credit Agreement – Page 43

--------------------------------------------------------------------------------

 
 
(j)            Other ERISA Notices.  Promptly and in any event within five
Business Days after receipt thereof by any Borrower or any member of the
Controlled Group from a Multiemployer Plan sponsor, a copy of each notice
received by such Borrower or any member of the Controlled Group concerning the
imposition or amount of withdrawal liability pursuant to Section 4202 of ERISA;
 
(k)           Environmental Notices.  Promptly and in any event within five
Business Days upon the written receipt thereof by any Borrower or any of its
Relevant Subsidiaries, a copy of any written form of request, notice, summons or
citation received from the Environmental Protection Agency, or any other
Governmental Authority, concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability therefor in excess of
$200,000, (ii) any action or omission on the part of any Borrower or any of its
Relevant Subsidiaries in connection with Hazardous Waste or Hazardous Substances
that could result in the imposition of liability therefor, including without
limitation any information request related to, or notice of, potential
responsibility under CERCLA, or (iii) the filing of a Lien upon, against or in
connection with any Borrower or any of its Relevant Subsidiaries, or any of
their leased or owned Property, wherever located;
 
(l)            Other Governmental Notices.  Promptly and in any event within
five Business Days upon receipt thereof by any Borrower or any of its Relevant
Subsidiaries, a copy of any written notice, summons, citation, or proceeding
seeking to modify in any material respect, revoke, or suspend any Permit with
any Governmental Authority;
 
(m)          Material Changes.  Prompt written notice of any material breach or
default under a Material Agreement or Debt Instrument by any Borrower or any of
its Relevant Subsidiaries;
 
(n)           Disputes, Etc.  Prompt written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes, or to the best knowledge of each Borrower threatened, against any
Borrower or any of its Relevant Subsidiaries which could have a Material Adverse
Effect, or any material labor controversy of which any Borrower or any of its
Relevant Subsidiaries has knowledge resulting in or considered to be likely to
result in a strike against such Borrower or any of its Relevant Subsidiaries,
(ii) any claim, judgment, Lien or other encumbrance (other than a Permitted
Lien) affecting any Property of any Borrower or any of its Relevant Subsidiaries
if the value of the claim, judgment, Lien, or other encumbrance affecting such
Property shall exceed $200,000 and (iii) any claim or action that would cause a
disclosure under Section 4.07;
 
(o)           Borrowing Base Oil and Gas Properties.  Promptly, notice of
any  material destruction or loss not covered by insurance of any Borrowing Base
Oil and Gas Properties having a PV9 of $200,000.00 or greater;
 
(p)           SEC Filings.  If and when filed by Red Mountain or Cross Border,
 
(i)          10-Q quarterly reports, Form 10-K annual reports, and form 8-K
current reports,
 
(ii)         Any other filings made by Red Mountain or Cross Border with the
SEC,
 
(iii)        Any amendments, restatements, or other modifications to its
Governing Agreements,
 
 
Senior First Lien Secured Credit Agreement – Page 44

--------------------------------------------------------------------------------

 
 
(iv)        Copies of each Borrower’s federal income tax returns, and any
amendments thereto, filed with the Internal Revenue Service, and
 
provided, that the documents required to be furnished pursuant to Sections
5.06(p)(i), (p)(ii) or (p)(iii) may be delivered electronically and if so
furnished shall be deemed furnished on the date on which such documents are
posted on the applicable Borrower’s website or are posted on EDGAR.
 
(q)           Governing Agreements.  (i) Promptly after the filing thereof, any
amendments, restatements or modifications to the Governing Agreements of any of
the Relevant Subsidiaries (other than the Governing Agreements set forth in
5.06(p)(iii)); and (ii) at least 30 days prior to such change, any change in
name, jurisdiction of incorporation, organization or formation of any Borrower
or any of its Relevant Subsidiaries.
 
(r)            Other Information.  Promptly, such other information respecting
the business or Properties, or the condition or operations, financial or
otherwise, of Borrowers and the other Loan Parties, as Lender may from time to
time reasonably request.
 
Section 5.07                      Maintenance of Property.  Each Borrower shall,
and shall cause each of its Related Subsidiaries to, maintain (or to the extent
the right or obligation to do so rests with another Person, exercise reasonable
efforts to cause such Person to maintain) its owned, leased, or operated
Property in good condition and repair, normal wear and tear excepted, in all
material respects.
 
Section 5.08                     Purchasers of Production.  Borrowers shall, and
shall cause each of their Relevant Subsidiaries to, deliver to Lender,
contemporaneously with the delivery of the Engineering Reports as provided in
Section 5.06(d), an updated list of all purchasers of production of Hydrocarbons
from the Borrowing Base Oil and Gas Properties, together with their addresses
and phone numbers.
 
Section 5.09                      Use of Proceeds.  Borrowers shall use the
proceeds of any Credit Extension (a) to refinance existing indebtedness secured
by the Borrowing Base Oil and Gas Properties, (b) for the exploration,
development, and acquisition of Oil and Gas Properties to be included as
Borrowing Base Oil and Gas Properties, (c) for the payment of fees and expenses,
including legal expenses, associated with the closing of this Agreement, (d) to
support the issuance of any Letter of Credit, and (e) for working capital and
other general corporate purposes that are of customary, recurring types in the
oil and gas exploration and production business.
 
Section 5.10                      Title Information.  Borrowers shall from time
to time upon the reasonable request of Lender, take such actions and execute and
deliver such documents and instruments as Lender shall require to ensure that
Lender shall, at all times, have received reasonably satisfactory title
information (which information shall not be limited to title opinions) that (a)
shall collectively cover at least 80% of the PV9 of the Proved Reserves and at
least 80% of the PV9 of the PDP Reserves of the Borrowing Base Oil and Gas
Properties, (b) shall be in form and content reasonably satisfactory to Lender,
and (c) shall include opinions or other title information regarding the before
payout and after payout ownership interests (where such distinction is
applicable) held by Borrowers and any of their Relevant Subsidiaries for all
wells located on the Borrowing Base Oil and Gas Properties.
 
 
Senior First Lien Secured Credit Agreement – Page 45

--------------------------------------------------------------------------------

 
 
Section 5.11                      Further Assurances; Cure of Title Defects;
Acceptable Security Interest.  Each Borrower shall, and shall cause each of its
Relevant Subsidiaries to, cure promptly any defects in the creation and issuance
of the Note and the execution and delivery of this Agreement and the other Loan
Documents. Borrowers hereby authorize Lender to file any financing statements
without the signature of any Borrower or any of its Relevant Subsidiaries to the
extent permitted by applicable law in order to perfect or maintain the
perfection of any security interest granted under any of the Loan
Documents.  Each Borrower, at its expense will, and will cause each of its
Relevant Subsidiaries to, promptly execute and deliver to Lender upon its
reasonable request all such other documents, agreements and instruments to
comply with or accomplish the covenants and agreements of Borrowers and each of
their respective Relevant Subsidiaries, as the case may be, in the Security
Documents and this Agreement, or to further evidence and more fully describe the
collateral intended as security for the Note, or to correct any omissions in the
Security Documents, or to state more fully the security obligations set out
herein or in any of the Security Documents, or to perfect, protect or preserve
any Liens created pursuant to any of the Security Documents, or to make any
recordings, to file any notices or obtain any consents, all as may be necessary
or appropriate in connection therewith or to enable Lender to exercise and
enforce its rights and remedies with respect to any Collateral.  Within 90 days
after receipt of (a) a written request by Lender to cure any title defects or
exceptions that are not Permitted Liens raised by such information or (b) a
written notice by Lender that Borrowers have failed to comply with Section 5.10
above, Borrowers shall (i) cure such title defects or exceptions that are not
Permitted Liens or substitute acceptable Oil and Gas Properties as Borrowing
Base Oil and Gas Properties with no title defects or exceptions except for
Permitted Liens covering Collateral of an equivalent value and (ii) deliver to
Lender satisfactory title evidence (including supplemental or new title opinions
meeting the foregoing requirements) in form and content satisfactory to Lender
in its reasonable discretion as to the ownership of such Borrowing Base Oil and
Gas Properties and Lender’s Liens and security interests therein as are required
to maintain compliance with Section 5.10.  Any Borrower’s failure to cure such
title defects or exceptions shall result in Lender’s right to disregard the
affected Borrowing Base Oil and Gas Properties from the Borrowing Base and, if
so disregarded, the Borrowers shall cure any applicable Borrowing Base
Deficiency in accordance with Section 2.05(b)(i) (including, the pledging of
additional Oil and Gas Properties.  In addition, Borrowers shall cause Lender to
have an Acceptable Security Interest in all of the Borrowing Base Oil and Gas
Properties free and clear of any Liens (except Permitted Liens) at all times.
 
Section 5.12                     Material Agreements.  Borrowers shall, and
shall cause each other Loan Party to, comply in all material respects with all
terms, conditions, or covenants of any Material Agreement in accordance with
prudent industry practices.
 
Section 5.13                      Leases; Development and Maintenance.  Each
Borrower shall, and shall cause each of its Relevant Subsidiaries to: (a) pay
and discharge promptly, or cause to be paid and discharged promptly, all
rentals, delay rentals, royalties, overriding royalties, payments out of
production and other indebtedness or obligations accruing under, and perform or
cause to be performed each and every act, matter or thing required by each and
all of, the oil and gas leases and all other agreements and contracts
constituting or affecting the Borrowing Base Oil and Gas Properties, (b) do all
other things necessary to keep unimpaired its rights thereunder and prevent any
forfeiture thereof (except termination of an Oil and Gas Property as a result of
cessation of production or failure to conduct operations in the ordinary course
of business according to prudent operator standards) or default thereunder, and
operate or cause to be operated such Borrowing Base Oil and Gas Properties as a
prudent operator would in accordance with industry standard practices and in
compliance with all applicable proration and conservation Applicable Laws and
any other Applicable Laws of every applicable Governmental Authority, whether
state, federal, municipal or other jurisdiction, from time to time constituted
to regulate the development and operations of Oil and Gas Properties and the
production and sale of oil, gas and other Hydrocarbons therefrom, and (c)
maintain (or cause to be maintained) the Leases, wells, units and acreage to
which the Borrowing Base Oil and Gas Properties pertain in a prudent manner
consistent with industry standard practices.
 
Section 5.14                      Intentionally Omitted.
 
 
Senior First Lien Secured Credit Agreement – Page 46

--------------------------------------------------------------------------------

 
 
Section 5.15                      Accounts.  Borrowers and the Relevant
Subsidiaries shall maintain all their Primary Accounts with Lender and will not
maintain any other such accounts or deposits with any other bank or financial
institution except, with Lender’s written consent, incidental accounts to the
extent Borrowers or the Relevant Subsidiaries and such bank or financial
institution have executed and delivered a Deposit Account Control Agreement with
respect to such incidental accounts naming Lender as secured party; provided
that Borrowers and their Relevant Subsidiaries will have ninety (90) days after
the Closing Date to close such Primary Accounts with other institutions and to
establish such accounts and services with Lender and otherwise comply with the
requirements of this Section 5.15.
 
Section 5.16                      Payment of Operators.  Borrowers shall pay the
operators (including any contract operators) of the Borrowing Base Oil and Gas
Properties all joint interest billings and other amounts owing under applicable
Operating Agreements on a monthly basis, prior to the time that such joint
interest billings and other monies owing become overdue, and in any event within
ninety (90) days after the date of each applicable invoice therefore.
 
Section 5.17                      Operation of Borrowing Base Oil and Gas
Properties.  Borrowers shall operate or, to the extent that the right of
operation is vested in others, exercise all reasonable efforts to require the
operator to operate the Borrowing Base Oil and Gas Properties and all wells
drilled thereon and that may hereafter be drilled thereon, continuously and in a
prudent and workmanlike manner and in all material respects in accordance with
all Applicable Laws of the respective state in which the Borrowing Base Oil and
Gas Property is situated and the United States of America, as well as all
Applicable Laws of any Governmental Authority having jurisdiction to regulate
the manner in which the operation of the Borrowing Base Oil and Gas Properties
shall be carried on, and comply in all material respects with all terms and
conditions of the Leases comprising part of the of the Borrowing Base Oil and
Gas Properties, and any assignment or contract obligating Borrowers or any other
Loan Party in any way with respect to the Borrowing Base Oil and Gas Properties;
but nothing herein shall be construed to empower Borrowers or any other Loan
Party to bind Lender to any contract obligation, or render Lender in any way
responsible or liable for bills or obligations incurred by Borrowers or any
other Loan Party.
 
Section 5.18                     Removal as Operator.  Until the Final Payment
Date, and notwithstanding anything in any other document to the contrary, each
Borrower shall immediately resign and remove itself as the operator of the
Borrowing Base Oil and Gas Properties upon the written request of Lender if an
Event of Default has occurred and is continuing under this Agreement or any
other Loan Document.  If any Borrower is removed as operator pursuant to this
Section 5.18, such Borrower will (i) immediately take any and all actions
reasonably requested by Lender or its designee to facilitate a smooth transition
of operatorship from such Borrower to a successor operator approved by Lender,
(ii) refrain from taking any action to oppose, delay or otherwise hinder the
efforts of that successor operator to assume operatorship of the Borrowing Base
Oil and Gas Properties, and (iii) fully cooperate in good faith with all such
efforts by Lender to pursue foreclosure and/or other rights and remedies
available to Lender by law, equity or otherwise.
 
Section 5.19                      Intentionally Omitted.
 
Section 5.20                     Subordination Agreements.  Borrowers shall, and
shall cause each other Loan Party and any other Person designated by Lender to,
execute a Subordination Agreement covering any Debt owed by such Borrower other
than Debt owing to Lender under the Loan Documents and the Green Shoe / Little
Bay Debt.
 
Section 5.21                      Transfer Letters.  Promptly upon request by
Lender at any time and from time to time, each Borrower shall execute such
letters in lieu of transfer or division orders as are necessary or appropriate
to transfer and deliver to Lender proceeds from or attributable to any Borrowing
Base Oil and Gas Properties.
 
 
Senior First Lien Secured Credit Agreement – Page 47

--------------------------------------------------------------------------------

 
 
Section 5.22                      Hydrocarbon Hedging.  One or more Borrowers
shall have Acceptable Hydrocarbon Hedge Agreements in place at all times
effectively hedging at least 50% of the oil volumes of Borrowers.  Borrowers
will comply with all Acceptable Hydrocarbon Hedge Agreements existing or created
on the Closing Date or entered into thereafter by any Borrower and not in
violation of Section 6.15.
 
ARTICLE VI
NEGATIVE COVENANTS
 
Until the Final Payment Date, Borrowers shall comply with the following
covenants.
 
Section 6.01                      Liens, Etc.  Unless consented to in writing by
Lender, no Borrower shall, and no Borrower shall permit any of its Relevant
Subsidiaries to, create, assume, incur, or suffer to exist any Lien on or in
respect of any of its Property, whether now owned or hereafter acquired, or
assign any right to receive proceeds therefrom, except that Borrowers and each
of their respective Relevant Subsidiaries may create, incur, assume, or suffer
to exist:
 
(a)           Liens granted under a Loan Document and securing the Total
Obligations;
 
(b)           Liens securing Capital Leases; provided, that the Debt secured by
such Liens (i) does not exceed $500,000 in the aggregate for the Borrowers and
their respective Relevant Subsidiaries at any one time outstanding, (ii) is
secured only by the Property leased under such Capital Leases and not any other
Property of any Borrower or any of its Relevant Subsidiaries, and (iii) the
principal amount of such Debt is not increased.
 
(c)           Liens securing equipment leases in the ordinary course of
business; provided that the Debt secured by such Liens does not exceed $500,000
in the aggregate for the Borrowers and their respective Relevant Subsidiaries at
any one time outstanding and is secured only by the equipment leased under such
leases and not any other Property of any Borrower or any of its Relevant
Subsidiaries;
 
(d)           Liens for Taxes, assessments, or other governmental charges or
levies not yet due or that (provided foreclosure, sale, or other similar
proceedings shall not have been initiated) are being contested in good faith by
appropriate proceedings; provided that such reserve as may be required by GAAP
shall have been made therefor;
 
(e)           Liens or preferential purchase rights, rights of first refusal and
similar rights in favor of vendors, carriers, warehousemen, repairmen,
mechanics, workmen, materialmen, contractors, laborers, employees, operators,
landlords, construction, or similar Liens arising by operation of law in the
ordinary course of business in respect of obligations that are not yet due or
that are being contested in good faith by appropriate proceedings if such
reserve as may be required by GAAP shall have been made therefor;
 
(f)            Liens to operators and non-operators under joint operating
agreements, unitization and pooling agreements arising in the ordinary course of
the business of any Borrower or any of its Relevant Subsidiaries to secure
amounts owing, which amounts are not yet due or are being contested in good
faith by appropriate proceedings; if such reserve as may be required by GAAP
shall have been made therefor;
 
(g)           Liens or trusts arising in the ordinary course of business out of
pledges or deposits under workers’ compensation laws, unemployment insurance,
old age pensions or other social security or retirement benefits, or similar
legislation or to secure public or statutory obligations of Borrowers;
 
 
Senior First Lien Secured Credit Agreement – Page 48

--------------------------------------------------------------------------------

 
 
(h)           easements, rights-of-way, covenants, liens, servitudes, rights,
surface leases, restrictions, and other similar encumbrances, and minor defects
in the chain of title that are customarily accepted in the oil and gas financing
industry, including in respect of surface operations or for pipelines or power
lines, none of which materially interfere with the ordinary conduct of the
business of any Borrower or any of its Relevant Subsidiaries or materially
detract from the value or use of the Property to which they apply;
 
(i)            rights reserved to or vested in any Governmental Authority to
control or regulate any Property of any Borrower or any of its Relevant
Subsidiaries, or to use such Property;
 
(j)            Liens under production sales agreements, division orders,
operating agreements and other agreements customary in the oil and gas business
for processing, producing, and selling Hydrocarbons securing obligations not
constituting Debt and provided that such Liens do not secure obligations to
deliver Hydrocarbons at some future date without receiving full payment therefor
within ninety (90) days of delivery;
 
provided, that Liens described in clauses (b) through (j) above shall not
constitute Permitted Liens upon the initiation of any foreclosure proceedings
with regard to the Property encumbered by such Liens and; provided further, no
intention to subordinate the first priority Lien granted in favor of Lender is
hereby implied or expressed or is to be inferred by the permitted existence of
such Permitted Liens;
 
(k)           Liens securing the purchase price of Property, including vehicles
and equipment, acquired by any Borrower or any of its Relevant Subsidiaries in
the ordinary course of business (including Liens existing under conditional sale
or title retention contracts), provided that such Liens cover only the acquired
Property and the aggregate unpaid purchase price as to the Borrowers and their
respective Relevant Subsidiaries secured by such Liens does not exceed $500,000;
 
(l)            Liens that are permitted by an Intercreditor Agreement that
secure the payment of obligations relating to Acceptable Hydrocarbon Hedge
Agreements meeting the requirements of Section 6.15;
 
(m)           royalties and any overriding royalties, net profit interests, free
gas arrangements, production payments, reversionary interests and other similar
burdens on production applicable to any Property of any Borrower provided, such
items do not increase the working interest of any Borrower or reduce the net
revenue interest of any Borrower in the Borrowing Base Oil and Gas Properties
from those reflected on Exhibit A attached hereto;
 
(n)           all unit agreements, pooling agreements, operating agreements,
farmout agreements, hydrocarbon production sales contracts, division orders and
other contracts, agreements and instruments applicable to any Property of any
Borrower provided, such items do not increase the working interest of any
Borrower or reduce the net revenue interest of any Borrower in the Borrowing
Base Oil and Gas Properties from those reflected on Exhibit A attached hereto;
 
(o)           conventional rights of reassignment arising upon final intention
to abandon or release any Property of any Borrower;
 
 
Senior First Lien Secured Credit Agreement – Page 49

--------------------------------------------------------------------------------

 
 
(p)           calls on production under existing contracts that provide that the
holder of such call on production must pay an index-based or current market
price for any production purchased by virtue of such call on production;
 
(q)           limitations (including drilling and operating limitations) imposed
on any Oil and Gas Property of any Borrower or any of its Relevant Subsidiaries
by reason of the rights of subsurface owners or operators in a common property;
 
(r)            Liens set forth on Schedule 6.01;
 
(s)           Liens securing insurance premium financing arrangements to the
extent permitted by Section 6.02, provided that such Liens are limited to the
applicable insurance contracts; and
 
(t)           any other Liens, defects or irregularities which do not,
individually or in the aggregate, materially detract from the value of or
materially interfere with the ordinary course of the business of any Borrower or
any of its Relevant Subsidiaries or the use or ownership of any such Property
subject thereto or affected thereby (as currently used or owned).
 
Section 6.02                      Debts, Guaranties, and Other Obligations.  No
Borrower shall, and no Borrower shall permit any of its Relevant Subsidiaries
to, create, assume, suffer to exist, or in any manner become or be liable in
respect of, any Debt, except:
 
(a)           Debt of Borrowers and their respective Relevant Subsidiaries under
the Loan Documents;
 
(b)           unsecured Debt of Borrowers and their respective Relevant
Subsidiaries in an aggregate amount not to exceed $500,000 at any one time
outstanding;
 
(c)           Debt of Borrowers under Hedge Agreements with Swap Counterparties
that are expressly permitted by the terms of Section 6.15; provided that such
Debt shall be secured only by the Security Documents;
 
(d)           Debt of Borrowers and their respective Relevant Subsidiaries
consisting of sureties or bonds provided to any Governmental Authority or other
Person and assuring payment of contingent liabilities of Borrowers or any of
their respective Relevant Subsidiaries in connection with the operation of their
Oil and Gas Properties, including with respect to plugging, facility removal and
abandonment of respective Oil and Gas Properties;
 
(e)           the Subordinated Debt of Red Mountain existing on the date of this
Agreement fully subordinated to the Obligations pursuant to the terms of a
Subordination Agreement;
 
(f)            current liabilities for taxes, assessments or other governmental
charges or levies, before the same shall become delinquent, incurred in the
ordinary course of any Borrower’s or any of its Relevant Subsidiaries’ business;
 
(g)           Debt of Borrowers or any of their respective Relevant Subsidiaries
incurred with respect to all or a portion of the purchase price of Property
acquired in the ordinary course of business to the extent permitted by Section
6.01(j);
 
 
Senior First Lien Secured Credit Agreement – Page 50

--------------------------------------------------------------------------------

 
 
(h)           Debt of Borrowers and their respective Relevant Subsidiaries
incurred in connection with Sections 6.01(b) and 6.01(c) to the extent permitted
therein;
 
(i)           Debt from time to time owing by a Borrower or any of its Relevant
Subsidiaries to a Borrower or any other Relevant Subsidiary;
 
(j)           Debt associated with worker’s compensation claims, bonds or surety
obligations required by Applicable Law or third parties in connection with the
operation of Oil and Gas Properties;
 
(k)           endorsements of negotiable instruments for collection in the
ordinary course of business;
 
(l)            cash management obligations and other Debt of Borrowers and their
respective Relevant Subsidiaries in respect of netting services, overdraft
protections and similar arrangements in connection with deposit accounts;
 
(m)          Debt representing deferred compensation to employees of any
Borrower or any of its Relevant Subsidiaries in the ordinary course of business;
 
(n)           customary indemnification obligations or customary obligations in
respect of purchase price or similar adjustments in connection with dispositions
of Property permitted hereby or any investment permitted hereby;
 
(o)           Debt of Borrowers and their respective Relevant Subsidiaries
consisting of the financing of insurance premiums in the ordinary course of
business not exceeding in the aggregate $500,000 at any one time outstanding;
and
 
(p)           Debt set forth on Schedule 6.02.
 
Section 6.03                      Agreements Restricting Liens and
Distributions.  No Borrower shall, and no Borrower shall permit any of its
Subsidiaries to, create, incur, assume or permit to exist any contract,
agreement or understanding (other than this Agreement and the other Loan
Documents) that in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property that serves as
Collateral for this Agreement, whether now owned or hereafter acquired, to
secure the Total Obligations or that requires the consent of or notice to other
Persons in connection therewith; provided that, the foregoing shall not apply to
restrictions and conditions imposed by Applicable Laws.  No Borrower shall, and
no Borrower shall permit any of its Relevant Subsidiaries, to discount any of
its accounts receivable, other than to minimize losses on bona fide debts
previously contracted or the settlement of accounts and discounts granted in the
ordinary course of business with respect to any of its Property other than the
Collateral.
 
Section 6.04                      Merger or Consolidation, Etc.  No Borrower
shall, and no Borrower shall permit any of its Subsidiaries to, merge or
consolidate with or into any other Person except (a) the merger of a Relevant
Subsidiary into a Borrower or another Relevant Subsidiary, (b) the merger of a
Borrower into another Borrower, or (c) the merger of Red Mountain into a wholly
owned Subsidiary incorporated in Delaware for the purpose of changing Red
Mountain’s domicile to Delaware; provided that, in each case, (i) at the time of
such merger and immediately after giving effect thereto no Default exists, (ii)
Borrowers shall have taken such actions and executed and filed such agreements
and financing statements as are required so that Collateral Agent shall continue
to have an Acceptable Security Interest in the Collateral and (iii) Borrowers
provide at least thirty (30) days prior written notice of such proposed merger
to Lender.
 
 
Senior First Lien Secured Credit Agreement – Page 51

--------------------------------------------------------------------------------

 
 
Section 6.05                      Disposition of Property.  No Borrower shall,
and no Borrower shall permit any of its Relevant Subsidiaries to, make any
Disposition other than:
 
(a)           the sale of Hydrocarbons or Liquid Investments in the ordinary
course of business;
 
(b)           the Disposition of equipment that is (i) obsolete, worn out,
depleted or uneconomic and disposed of in the ordinary course of business, (ii)
no longer necessary for the business of such Person, or (iii) contemporaneously
replaced by equipment of at least comparable value and use;
 
(c)           the Disposition of Property by a Relevant Subsidiary to a Borrower
or to a Relevant Subsidiary;
 
(d)           the Disposition of Equity Interests in Excluded Subsidiaries; and
 
(e)           so long as no Default or Event of Default exists, the Disposition
of any Oil and Gas Property or of any interest therein or any Subsidiary owning
Oil and Gas Properties between redeterminations of the Borrowing Base pursuant
to Section 2.02, the aggregate loan value of which, as assigned thereto by
Lender in the most recent setting of the Borrowing Base in accordance with the
provisions of Section 2.02 equals ten percent (10%) or less of the amount of the
then existing Borrowing Base; provided, however, in connection with any such
transaction, the then existing Borrowing Base shall be automatically reduced by
an amount equal to the loan value attributable to the relevant Borrowing Base
Oil and Gas Properties subject to such Disposition and further provided,
however, that, upon consummation of any such Disposition, if a Borrowing Base
Deficiency exists, Borrowers shall proceed to cure such Borrowing Base
Deficiency in accordance with the provisions of Section 2.05(b)(ii).
 
Section 6.06                      Restricted Payments.  No Borrower shall, and
no Borrower shall permit any of its Subsidiaries to, make any Restricted
Payments.
 
Section 6.07                      Investments.  No Borrower shall, and no
Borrower shall permit any of its Subsidiaries to, (i) make or permit to exist
any loans, advances, or capital contributions to, (ii) or make any investment
in, or (iii) purchase or commit to purchase the Equity Interest of, evidences of
indebtedness of or any other interests in, any Person, except:
 
(a)           Liquid Investments;
 
(b)           trade and customer accounts receivable which are for goods
furnished or services rendered in the ordinary course of business and are
payable in accordance with customary trade terms;
 
(c)           subject to the terms of Section 6.15, investments in Hedge
Agreements by a Borrower;
 
(d)           investments (including debt obligations and capital stock)
received in connection with the bankruptcy or reorganization, or in settlement
of delinquent obligations, of, and other disputes with, customers, suppliers and
other Persons obligated to any Borrower or any Subsidiary;
 
 
Senior First Lien Secured Credit Agreement – Page 52

--------------------------------------------------------------------------------

 
 
(e)           Oil and Gas Properties and gathering systems or other Property
related thereto or related to farm-out, farm-in, joint operating, joint venture
or area of mutual interest agreements, gathering systems, pipelines or other
similar arrangements which are usual and customary in the oil and gas
exploration and production business located within the geographic boundaries of
the United States of America (including, the federal Outer Continental Shelf);
 
(f)           evidences of loans or advances not prohibited by the provisions of
Section 6.02;
 
(g)           loans or advances to employees and officers of the Borrowers and
their respective Subsidiaries made in the ordinary course of business for bona
fide business purposes not to exceed $500,000 in the aggregate at any one time
outstanding;
 
(h)           investments by Borrowers in their respective Relevant Subsidiaries
or Persons that simultaneously with such investment become a Relevant
Subsidiary, not exceeding $500,000 in the aggregate at any one time outstanding;
 
(i)           investments reflected in the Financial Statements referred to in
Section 5.06 or which are disclosed on Schedule 6.07;
 
(j)           non-cash investments that do not adversely affect the ability of
Borrowers to make payment of the Obligations, when due, or to comply with the
terms of the Loan Documents; and
 
(k)           other investments not exceeding $500,000 in the aggregate at any
one time outstanding for the Borrowers and their respective Relevant
Subsidiaries.
 
Section 6.08                      Affiliate Transactions.  No Borrower shall,
and no Borrower shall permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, but not limited to, the purchase, sale, lease or exchange of
Property, the making of any investment, the giving of any guaranty, the
assumption of any obligation or the rendering of any service) with any of its
Affiliates, unless such transaction or series of transactions is on terms no
less favorable to such Borrower or Subsidiary, as applicable, than those that
could be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate.
 
Section 6.09                      Compliance with ERISA.  No Borrower shall, and
no Borrower shall permit any of its Subsidiaries to, directly or indirectly, in
any material respect;
 
(a)           engage in, or permit any Subsidiary to engage in, any transaction
in connection with which any Borrower or any Controlled Group member could be
subjected to either a civil penalty assessed pursuant to section 502(c), (i) or
(l) of ERISA or a tax imposed by Chapter 43 of Subtitle D of the Code;
 
(b)           terminate, or permit any Subsidiary to terminate, any Plan in a
manner, or take any other action with respect to any Plan, which could result in
any liability to Borrower or any Controlled Group member to the PBGC;
 
 
Senior First Lien Secured Credit Agreement – Page 53

--------------------------------------------------------------------------------

 
 
(c)           fail to make, or permit any Subsidiary to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, Borrower or any Controlled Group
member is required to pay as contributions thereto;
 
(d)           permit to exist, or allow any Subsidiary to permit to exist, any
unpaid minimum required contributions within the meaning of Section 4971 of the
Code, whether or not waived, with respect to any Plan;
 
(e)           permit, or allow any Subsidiary to permit, the actuarial present
value of the benefit liabilities (as “actuarial present value of the benefit
liabilities” shall have the meaning specified in section 4041 of ERISA) under
any Plan maintained by Borrower or any Controlled Group member which is
regulated under Title IV of ERISA to exceed the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities;
 
(f)            assume an obligation to contribute to, or permit any Subsidiary
to assume an obligation to contribute to, any Multiemployer Plan;
 
(g)           subject to Section 6.07, acquire, or permit any Subsidiary to
acquire, an interest in any Person if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (1) any Multiemployer Plan, or (2)
any other Plan that is subject to Title IV of ERISA, and in either case, the
actuarial present value of the benefit liabilities under such Plan exceeds the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities, and
the withdrawal liability, if assessed, could be expected to result in a Material
Adverse Change;
 
(h)           incur, or permit any Subsidiary to incur, a liability to or on
account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA;
 
(i)            assume an obligation to contribute to, or permit any Subsidiary
to assume an obligation to contribute to, any employee welfare benefit plan, as
defined in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by such entities in their sole discretion without any material
liability;
 
(j)            amend or permit any Subsidiary to amend, a Plan resulting in an
increase in current liability such that Borrower or any Controlled Group member
is required to provide security to such Plan under section 401(a)(29) of the
Code; or
 
(k)           permit to exist any occurrence of any Reportable Event (as defined
in Title IV of ERISA), or any other event or condition, which presents a
material (in the opinion of the Required Lenders) risk of such a termination by
the PBGC of any Plan.
 
Section 6.10                      Sale-and-Leaseback.  No Borrower shall, and no
Borrower shall permit any of its Subsidiaries to, sell or transfer to a Person
any Property, whether now owned or hereafter acquired, if at the time or
thereafter such Borrower or any Subsidiary shall lease as lessee such Property
or any part thereof or other Property that such Borrower or a Subsidiary intends
to use for substantially the same purpose as the Property sold or transferred.
 
 
Senior First Lien Secured Credit Agreement – Page 54

--------------------------------------------------------------------------------

 
 
Section 6.11                      Change of Business.  No Borrower shall, and no
Borrower shall permit any of its Subsidiaries to, make any material change in
the character of its business as an independent oil and gas exploration and
production company and operations incidental thereto, nor will any Borrower or
any of its Subsidiaries operate or carry on business in any jurisdiction other
than the United States.
 
Section 6.12                      Organizational Documents, Material
Agreements.  Without the prior written consent of Lender, no Borrower shall, and
no Borrower shall permit any of its Subsidiaries to, (a) amend, restate or
otherwise modify its Governing Agreements except for amendments thereof that do
not have any adverse effect on the Secured Creditors’ rights and remedies under
the Loan Documents, or (b) amend or otherwise modify any Debt Instrument or
Material Agreements in a manner that could have a Material Adverse Effect.
 
Section 6.13                      Use of Proceeds; Letters of Credit.  Borrowers
shall not permit the proceeds of any Advance or Letters of Credit to be used for
any purpose other than those permitted by Section 5.09.  Borrowers shall not
engage in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U).  Neither Borrowers
nor any Person acting on behalf of Borrowers shall take, nor permit any of the
Subsidiaries to take any action which might cause any of the Loan Documents to
violate Regulations T, U or X or any other regulation of the Board of Governors
of the Federal Reserve System or to violate Section 7 of the Securities Exchange
Act of 1934 or any rule or regulation thereunder, in each case as now in effect
or as the same may hereinafter be in effect, including without limitation, the
use of the proceeds of any Advance or Letters of Credit to purchase or carry any
margin stock in violation of Regulations T, U or X.
 
Section 6.14                      Gas Imbalances, Take-or-Pay or Other
Prepayments.  Borrowers shall not allow gas imbalances, take-or-pay or other
prepayments with respect to the Borrowing Base Oil and Gas Properties that would
require Borrowers to deliver Hydrocarbons produced on a monthly basis from such
Borrowing Base Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor other than that which do not result
in Borrowers having net aggregate liability in excess of $50,000 for any
calendar month.
 
Section 6.15                      Limitation on Hedging.
 
(a)           Speculative Purposes.  No Borrower shall, and no Borrower shall
permit any of its Subsidiaries to, be a party to or otherwise enter into or hold
a speculative position in any commodities market or futures market or enter into
any Hedge Agreement for speculative purposes.
 
(b)           Risk Management; Term.  No Borrower shall, and no Borrower shall
permit any of its Subsidiaries to, be party to or otherwise enter into any (i)
Interest Hedge Agreement without the prior written consent of Lender, or (ii)
Hydrocarbon Hedge Agreement unless (aa) such Hydrocarbon Hedge Agreement is an
Acceptable Hydrocarbon Hedge Agreement, (bb) such Hydrocarbon Hedge Agreement
does not contain any anti-assignment provisions restricting any Borrower or if
such agreement contains anti-assignment provisions which cannot be removed, such
provisions shall be modified to read substantially as follows:  “The interest
and obligations arising under this agreement are non-transferrable and
non-assignable, except that [company name] may assign and grant a security
interest in its rights and interests hereunder to [Independent Bank] and its
assigns (the “Lender”) as security for [company’s name] present and future
obligations to Lender.  Until [hedge provider] is notified in writing by the
Lender to pay to the Lender amounts due [company name] hereunder, [hedge
provider] may continue to make such payments to [company name],” and (cc) such
Hydrocarbon Hedge Agreement otherwise complies with the terms of this Agreement.
 
 
Senior First Lien Secured Credit Agreement – Page 55

--------------------------------------------------------------------------------

 
 
Section 6.16                      Maintain Hedge Agreements.  No Borrower shall,
amend, modify, liquidate, unwind or otherwise terminate any Hedge Agreements or
transactions thereunder now or hereafter in effect, except with the written
consent of Lender, which consent may be conditioned on, among other things, such
then-existing Hedge Agreements and transactions thereunder being replaced with
Hedge Agreements and transactions thereunder with terms satisfactory to Lender.
 
Section 6.17                      Additional Subsidiaries.  No Borrower shall,
and no Borrower shall permit any of its Relevant Subsidiaries to create or
acquire any Subsidiaries unless any such new Subsidiary at the time of its
creation or acquisition becomes a Subsidiary Guarantor by the execution of a
Guaranty.
 
Section 6.18                      Current Ratio.  Borrowers shall not permit the
ratio of, as of the last day of each fiscal quarter of Red Mountain beginning
with the fiscal quarter ending February 28, 2013, Borrowers’ and their
consolidated Subsidiaries’ (a) consolidated current assets to (b) consolidated
current liabilities, to be less than 1.00 to 1.00.  For purposes of this
calculation (i) “current assets” shall include, as of the date of calculation,
the Unused Commitment Amount of Lender, and (ii) “current liabilities” shall
exclude, as of the date of calculation, the current portion of long–term Debt
existing under this Agreement.
 
Section 6.19                      Funded Debt to EBITDAX Ratio.  Borrowers shall
not permit, as of the last day of each fiscal quarter of Red Mountain commencing
with the quarter ending February 28, 2013, the ratio of (a) consolidated Funded
Debt of the Borrowers and their Subsidiaries, including Debt under this
Agreement, as of such day to (b) the consolidated EBITDAX of the Borrowers and
their Subsidiaries for the four-fiscal quarter period then ended, to be greater
than 3.50 to 1.00; provided, however, for the period from and after the date of
this Agreement through November 30, 2014, EBITDAX shall be calculated based upon
actual from November 30, 2012, through the current fiscal quarter, annualized.
 
Section 6.20                      Interest Coverage Ratio.  Borrowers shall not
permit, as of the end of each fiscal quarter of Red Mountain commencing February
28, 2013, the ratio of (a) the consolidated EBITDAX of the Borrowers and their
Subsidiaries to (b) the Interest Expense of the Borrowers and their
Subsidiaries, in each case for the four-fiscal quarter period then ended, to be
less than 3.00 to 1.00; provided, for the period from and after the date of this
Agreement through November 14, 2014, EBITDAX and Interest Expense shall be
calculated based upon actual from November 30, 2012, through the current fiscal
quarter, annualized.
 
Section 6.21                     Account Payables.  On and from the date of the
first Compliance Certificate delivered pursuant to Section 5.06(b)(ii), no
Borrower shall, and no Borrower shall permit any of its Subsidiaries to, allow
any of their trade payables or other accounts payable to be past due for more
than 90 days (except (a) in cases where any such trade payable is being disputed
in good faith and adequate reserves under GAAP have been established, provided
that such Borrower remains in compliance with Section 6.01 hereof, (b) for such
payables, which in the aggregate, do not exceed $50,000 and (c) for such
payables that are not timely received by Borrowers).
 
Section 6.22                     Excluded Subsidiaries.  No Borrower shall
permit any of its Excluded Subsidiaries to take any action prohibited under
Article VI of this Agreement which could cause a Material Adverse Effect.
 
 
Senior First Lien Secured Credit Agreement – Page 56

--------------------------------------------------------------------------------

 
 
Section 6.23                     Green Shoe / Little Bay Debt.  Red Mountain
hereby waives any and all defaults by Cross Border, in respect of the Green Shoe
/ Little Bay Debt, whether occurring before or after the date hereof. Until the
Final Payment Date, (a) Red Mountain shall not demand or accept from Cross
Border, a Lien on any of Cross Border’s Properties, to secure or satisfy all or
any part of the Green Shoe / Little Bay Debt; (b) Red Mountain shall not
transfer or assign any of the Green Shoe / Little Bay Debt to any Person, except
upon terms and conditions acceptable to Lender; (c) Red Mountain agrees not to
commence, undertake, initiate or prosecute any enforcement action against Cross
Border, including the exercise of any rights of setoff or recoupment, the
exercise of any rights or remedies of a secured creditor under the Uniform
Commercial Code of any applicable jurisdiction or under any Debtor Relief Law,
the seeking of relief from the automatic stay or from any other stay in any
insolvency proceeding, and (d) Red Mountain agrees not to commence, undertake,
initiate or prosecute against Cross Border any proceeding under any provision of
any Debtor Relief Law, including assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with its
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.
 
ARTICLE VII
EVENTS OF DEFAULT; REMEDIES
 
Section 7.01                      Events of Default.  The occurrence of any of
the following events shall constitute an “Event of Default”:
 
(a)           Payment.  Borrowers default in the payment when due of (i) any
principal under the Note, (ii) any installment of interest under the Note and
such default shall remain unremedied in excess of three (3) days, (iii) any
reimbursements, indemnifications, fees, or other amounts due and payable under
this Agreement or any other Loan Documents and such default shall remain
unremedied for five (5) days, or (iv) Debt of any Borrower under any Acceptable
Hydrocarbon Hedge Agreement or Interest Hedge Agreement permitted or required
under applicable provisions of this Agreement and such default shall remain
unremedied in excess of the period of grace, if any, with respect thereto;
 
(b)           Representation and Warranties.  Any representation or warranty
made or deemed to be made (i) by any Borrower (or any of its officers) in this
Agreement or in any other Loan Document or (ii) by any Relevant Subsidiary (or
any of its officers) in connection with any Loan Document to which it is a party
shall prove to have been incorrect in any material respect when made or deemed
to be made;
 
(c)           Covenant Breaches.  Any Borrower, (i) fails to perform or observe
any term or covenant set forth in Section 5.03(a) (with respect to the existence
of such Borrower or any of its Subsidiaries), Section 5.09, or Article VI of
this Agreement, or (ii) fails to perform or observe any other term or covenant
set forth in this Agreement or in any other Loan Document that is not covered in
clause (i) above and such failure remains unremedied for a period of thirty (30)
days after written notice specifying such default has been given to Borrowers by
Lender;
 
(d)           Cross-Defaults.  (i) any Borrower or any of its Relevant
Subsidiaries fails to pay any principal of or premium or interest on its Debt
that is outstanding in a principal amount of at least $200,000 individually or
when aggregated with all such Debt of such Borrower and any of its Relevant
Subsidiaries so in default (but excluding Debt evidenced by the Note) when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in any Debt Instrument;
(ii) any other event shall occur or condition shall exist under any Debt
Instrument that is outstanding in a principal amount (or termination payment
amount or similar amount) of at least $200,000 individually or when aggregated
with all such Debt of such Borrower or any of its Relevant Subsidiaries so in
default, and shall continue after the applicable grace period, if any, specified
in such agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or
(iii) any such Debt in a principal amount of at least $200,000 individually or
when aggregated with all such Debt of such Borrower or any of its Relevant
Subsidiaries shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof.
 
 
Senior First Lien Secured Credit Agreement – Page 57

--------------------------------------------------------------------------------

 
 
(e)           Insolvency; Bankruptcy.  (i) Any Borrower or any of its Relevant
Subsidiaries shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; (ii) any proceeding shall be
instituted by or against any Borrower or any of its Relevant Subsidiaries
seeking to adjudicate it as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any Debtor Relief Law, or seeking the entry
of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its Property and, in the
case of any such proceeding instituted against any Borrower or any of its
Relevant Subsidiaries either such proceeding shall remain undismissed or
unstayed for a period of 60 days or any of the actions sought in such proceeding
shall occur; or (iii) any Borrower or any of its Relevant Subsidiaries, shall
take any action to authorize any of the actions set forth above in this Section
7.01(e);
 
(f)            Judgments.  There is entered against (i) any Borrower or any of
its Relevant Subsidiaries one or more final judgments or orders for the payment
of money in an aggregate amount (as to all such judgments and orders) exceeding
$1,000,000 (to the extent not covered by independent third-party insurance), or
(ii) any Borrower or any of its Relevant Subsidiaries one or more monetary or
non-monetary final judgments that could have, individually or in the aggregate,
a Material Adverse Effect;
 
(g)           Termination Events.  Any Termination Event with respect to a Plan
occurs, and, 30 days after the occurrence of such Termination Event, regardless
of whether notice thereof has been given to Lender, such Termination Event is
not corrected;
 
(h)           Plan Withdrawals.  Any Borrower or any member of the Controlled
Group as employer under a Multiemployer Plan makes a complete or partial
withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan notifies such withdrawing employer that such employer has
incurred a withdrawal liability in a material annual amount;
 
(i)            Change in Control.  A Change in Control occurs;
 
(j)            Loan Documents.  Any material provision of any Loan Document
shall for any reason cease to be valid and binding on any Borrower or any of its
Relevant Subsidiaries by reason of any act or omission of any Borrower or any of
its Relevant Subsidiaries, or any such Person contests the full force and effect
or validity thereof, or any such Person shall so state in writing;
 
(k)           Security Documents.  (i) Lender fails to have an Acceptable
Security Interest in any portion of the Collateral having a value greater than
$500,000 or (ii) any Security Document shall at any time and for any reason
cease to create the Lien on the Property purported to be subject to such
instrument in accordance with the terms of such instrument, or cease to be in
full force and effect, or shall be contested by any Borrowers or any other Loan
Party;
 
 
Senior First Lien Secured Credit Agreement – Page 58

--------------------------------------------------------------------------------

 
 
(l)            Potential Failure of Title.  The title to any of the Borrowing
Base Oil and Gas Properties, or any material part thereof, shall become the
subject matter of litigation before any Person, Governmental Authority or
arbitrator that could have a Material Adverse Effect with respect to any
Borrower’s or other Loan Party’s title to such Borrowing Base Oil and Gas
Properties or right to receive the production of Hydrocarbons or proceeds of
production of Hydrocarbons thereof and, if the portion of such Borrowing Base
Oil and Gas Property that is the subject of such litigation is disregarded for
purposes of calculating the Borrowing Base, a Borrowing Base Deficiency would
result solely for purposes under this Section 7.01(l); or
 
(m)          Management.  Alan Barksdale shall cease to be the Chief Executive
Officer of Red Mountain or the Chairman of Cross Border and is not replaced with
a responsible officer acceptable to Lender within thirty (30) days.
 
Section 7.02                      Optional Acceleration of Maturity.  If any
Event of Default (other than an Event of Default pursuant to Section 7.01(e))
shall have occurred and be continuing, then, and in any such event,
 
(a)           Lender (i) may by notice to Borrowers, declare the obligation of
Lender to make extensions of credit hereunder, including making Advances and
issuing, increasing, or extending Letters of Credit, to be terminated, whereupon
the same shall forthwith terminate, and (ii) may by notice to Borrowers, declare
all principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon all such amounts shall become and be
forthwith due and payable in full, without notice of intent to demand, demand,
presentment for payment, notice of nonpayment, protest, notice of protest,
grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
Borrowers;
 
(b)           Borrowers shall, on demand of Lender, deposit with Lender into the
Cash Collateral Account an amount of cash equal to the Letter of Credit Exposure
as security for the Total Obligations; and
 
(c)           Lender may proceed to enforce its rights and remedies hereunder
and under any other Loan Document by appropriate proceedings.
 
Section 7.03                      Automatic Acceleration of Maturity.  If any
Event of Default pursuant to Section 7.01(e) shall occur,
 
(a)           (i) the obligation of Lender to make extensions of credit
hereunder, including making Advances and issuing, increasing, or extending
Letters of Credit, shall terminate, and (ii) all principal, interest, fees,
reimbursements, indemnifications, and all other amounts payable under this
Agreement and the other Loan Documents shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by Borrowers;
 
(b)           Borrowers shall deposit with Lender into the Cash Collateral
Account an amount of cash equal to the outstanding Letter of Credit Exposure as
security for the Total Obligations; and
 
(c)           Lender may proceed to enforce its rights and remedies hereunder
and under any other Loan Document by appropriate proceedings.
 
 
Senior First Lien Secured Credit Agreement – Page 59

--------------------------------------------------------------------------------

 
 
Section 7.04                      Right of Set-off.  Upon the occurrence and
during the continuance of any Event of Default, Lender is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by Lender to or for the credit or the account of Borrowers against any and all
of the Obligations of Borrowers now or hereafter existing under this Agreement
and the other Loan Documents, irrespective of whether or not Lender shall have
made any demand under this Agreement or such other Loan Documents.  Lender
agrees to notify Borrowers after any such set-off and application made by
Lender; provided, that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of Lender under this
Section 7.04 are in addition to any other rights and remedies (including,
without limitation, other rights of set-off) which Lender may have.
 
Section 7.05                      Non-exclusivity of Remedies.  No remedy
conferred upon Lender is intended to be exclusive of any other remedy, and each
remedy shall be cumulative of all other remedies existing by contract, at law,
in equity, by statute or otherwise.
 
Section 7.06                      Application of Proceeds.  From and during the
continuance of any Event of Default, and subject to the terms of any
Intercreditor Agreement, any monies or Property actually received by Lender
pursuant to this Agreement or any other Loan Document, the exercise of any
rights or remedies under any Security Document, or any other Loan Document with
Borrowers or any other Loan Party that secures any of the Total Obligations,
shall be applied in the following order:
 
(a)           First, to the payment of all amounts, including without limitation
costs and expenses incurred in connection with the collection of such proceeds
and the payment of any part of the Obligations, due to Lender under any of the
expense reimbursement or indemnity provisions of this Agreement or any other
Loan Document, and any applicable law;
 
(b)           Second, ratably, according to the then unpaid amounts thereof,
without preference or priority of any kind among them, (i) to the payment of the
Obligations then due and payable, in the following order: (1) fees and expenses
not covered in (a) above, (2) accrued and unpaid interest hereunder, then (3) to
outstanding Obligations with respect to Letters of Credit, outstanding principal
under the Advances and (ii) to the payment of any Non-Lender Swap Counterparty
Obligations under any Hedge Agreement; and
 
(c)           Third, the remainder, if any, to Borrowers, its respective
successors or assigns, or such other Person as may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.
 
ARTICLE VIII
RESERVED
 
ARTICLE IX
SECURITY FOR THE TOTAL OBLIGATIONS
 
Section 9.01                      Grant of Liens and Security Interests.  As
security for the Total Obligations owed to the Secured Creditors under this
Agreement, the other Loan Documents and any Hedge Agreement, each Borrower
grants, assigns, transfers and conveys to Lender, for the ratable benefit of the
Secured Creditors, an Acceptable Security Interest in the Collateral subject
only to the Permitted Liens.
 
 
Senior First Lien Secured Credit Agreement – Page 60

--------------------------------------------------------------------------------

 
 
Section 9.02                      Release of Liens; Financing Statements;
Release.  Following the Final Payment Date, (a) Lender will deliver to the
Borrowers at the Borrowers’ expense, releases of all Liens arising under the
Security Documents with an acknowledgment that the same have been terminated,
and (b) Lender, on one hand, and Borrowers, on the other hand, shall deliver to
each other a general release of all liabilities and obligations of each of them
under this Agreement, the other Loan Documents and any Hedge Agreements.
 
Section 9.03                      All Obligations are Pari Passu.  The Total
Obligations owed to the Secured Creditors under the Loan Documents and any Hedge
Agreement shall be pari passu, pursuant to the terms of any Intercreditor
Agreement, and the Total Obligations shall be secured ratably, for the benefit
of the Secured Creditors, by the Liens granted pursuant to the Security
Documents.
 
Section 9.04                      Power of Attorney.   Borrowers hereby grant to
Lender a power of attorney and irrevocably constitutes and appoints Lender, and
any officer or agent thereof, with full power of substitution, as Borrowers’ and
each other Loan Party’s true and lawful attorney-in-fact, with full irrevocable
power and authority in the place and stead of Borrowers and each other Loan
Party, for the purpose of, whenever an Event of Default has occurred and is
continuing, (i) taking any and all appropriate action to preserve, protect,
perfect or enforce any Liens in favor of Collateral Agent for the benefit of the
Secured Creditors and (ii) executing, on behalf of Borrowers and each other Loan
Party, documents related to the enforcement of Collateral Agent’s rights and
remedies under the Loan Documents, including the execution of any document to be
filed with or approved by any Governmental Authority in connection with a
foreclosure on any of the Collateral and the completing of letters in lieu of
transfer orders.  This power of attorney is a right coupled with an interest and
will be irrevocable for as long as any of the Total Obligations remain
outstanding.
 
ARTICLE X
MISCELLANEOUS
 
Section 10.01                   Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or any other Loan Document, nor consent to any
departure by Borrowers or any other Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed by Lender and
Borrowers, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
 
Section 10.02                   Notices, Etc.  All notices and other
communications shall be in writing (including, without limitation, facsimile)
and mailed by certified mail, return receipt requested, transmitted by
facsimile, hand delivered, or delivered by a nationally recognized overnight
courier, at the address for the appropriate party specified in Schedule 1 or at
such other address as shall be designated by such party in a written notice to
the other parties.  All such notices and communications shall, when so mailed,
transmitted by facsimile, or hand delivered or delivered by a nationally
recognized overnight courier, be effective when received if mailed, when
facsimile transmission is completed or when delivered by such messenger or
courier, respectively, except that notices and communications to Lender pursuant
to Article II shall not be effective until received by Lender.
 
Section 10.03                    No Waiver; Remedies.  No failure on the part of
Lender to exercise, and no delay in exercising, any right hereunder or under the
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
 
 
Senior First Lien Secured Credit Agreement – Page 61

--------------------------------------------------------------------------------

 
 
Section 10.04                   Costs and Expenses.  Borrowers shall pay on
demand (a) all reasonable out-of-pocket costs and expenses of Lender in
connection with the preparation, execution, waiver, delivery, administration,
modification, and amendment of this Agreement and the other Loan Documents
including, without limitation, the reasonable fees and reasonable out-of-pocket
expenses of counsel for Lender with respect to advising Lender as to its rights
and responsibilities under this Agreement, and (b) all reasonable out-of-pocket
costs and expenses, if any, of Lender (including, without limitation, reasonable
counsel fees and expenses of Lender) in connection with the enforcement (whether
through negotiations, legal proceedings, or otherwise) of this Agreement and the
other Loan Documents following the occurrence and during the continuance of an
Event of Default.
 
Section 10.05                   Binding Effect.  This Agreement shall become
effective as provided in Section 3.01 and thereafter shall be binding upon and
inure to the benefit of Borrowers, each Secured Creditor and their respective
permitted successors and assigns, except that Borrowers shall not have the right
to assign their rights or delegate their duties under this Agreement or any
interest in this Agreement without the prior written consent of Lender.
 
Section 10.06                    Participations; Etc.  Lender shall have the
right at any time and from time to time to grant participations in, and sell and
transfer, the Obligations and any Loan Documents; provided, that Lender shall
not make any sale or transfer of any Obligations or any Loan Document to a
Person who is not a U.S. Person as defined in Section 7701(a)(30) of the Code
without the prior written consent of the Borrowers.  Each actual or proposed
participant or assignee, as the case may be, shall be entitled to receive all
information received by Lender regarding Borrowers and the other Loan Parties,
including, without limitation, information required to be disclosed to a
participant or assignee pursuant to Banking Circular 181 (Rev., August 2, 1984),
issued by the Comptroller of the Currency (whether the actual or proposed
participant or assignee is subject to the circular or not).  Lender agrees to
deliver to Borrowers copies of all U.S. Internal Revenue forms or certificates
requested by Borrowers in connection with the Loan Documents.
 
Section 10.07                   Indemnification.  BORROWERS AND EACH OTHER LOAN
PARTY SHALL JOINTLY AND SEVERALLY INDEMNIFY, PROTECT AND HOLD HARMLESS LENDER,
AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS AND REPRESENTATIVES AND ADVISORS (INCLUDING ATTORNEYS, ACCOUNTANTS AND
EXPERTS) FROM, AND DISCHARGE, RELEASE, AND HOLD EACH OF THEM HARMLESS AGAINST,
ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER (INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL) THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THEM IN ANY
WAY ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY
ACTION TAKEN OR OMITTED BY THEM UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(A) INCLUDING ANY SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS INCURRED BY REASON
OF THE PERSON BEING INDEMNIFIED’S OWN NEGLIGENCE OR STRICT LIABILITY, (B)
INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL CLAIMS AND ANY LIABILITIES ARISING
UNDER ENVIRONMENTAL LAW, AND (C) INCLUDING, WITHOUT LIMITATION, ANY SUCH OTHER
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM ANY LITIGATION, LEGAL PROCEEDING
OR OTHER TYPE OF ACTION, REGARDLESS OF WHETHER ANY PARTY BEING INDEMNIFIED IS
PARTY TO SUCH LITIGATION, LEGAL PROCEEDING OR OTHER ACTION, BUT EXCLUDING ANY
SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES OR DISBURSEMENTS DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PERSON TO BE INDEMNIFIED.
 
 
Senior First Lien Secured Credit Agreement – Page 62

--------------------------------------------------------------------------------

 
 
Section 10.08                    Execution in Counterparts.  This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.
 
Section 10.09                    Survival of Representations, Etc.  All
representations and warranties contained in this Agreement or made in writing by
or on behalf of Borrowers in connection herewith shall survive at all times,
including, without limitation, the execution and delivery of this Agreement and
the Loan Documents, the making of the Advances and any investigation made by or
on behalf of Lender, none of which investigations shall diminish Lender’s right
to rely on such representations and warranties. All obligations of Borrower
provided for in Sections 2.13, 10.04, and 10.07 shall survive at all times,
including, without limitation, (i) any termination of this Agreement and
repayment in full of the Obligations, and (ii) termination of the Hedge
Agreement(s) with any Non-Lender Swap Counterparty and repayment in full of any
Non-Lender Swap Counterparty Obligations pursuant thereto.
 
Section 10.10                    Severability.  In case one or more provisions
of this Agreement or the other Loan Documents shall be invalid, illegal or
unenforceable in any respect under any applicable law, the validity, legality,
and enforceability of the remaining provisions contained herein or therein shall
not be affected or impaired thereby.
 
Section 10.11                    Business Loans.  Each Borrower warrants and
represents that the Credit Extensions evidenced by the Note are and shall be for
commercial purposes as provided in Section 306 of the Texas Finance Code.  At
all such times, if any, as the Texas Finance Code shall establish a Maximum
Rate, the Maximum Rate shall be the indicated rate ceiling for the weekly
ceiling, as provided in Section 303.003 of the Texas Finance Code, from time to
time in effect.
 
Section 10.12                   Governing Law; Submission to Jurisdiction.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF TEXAS.  Without limiting the intent of the parties set
forth above, (a) Chapter 346 of the Texas Finance Code, as amended (relating to
revolving loans and revolving tri-party accounts), shall not apply to this
Agreement, the Note, or the transactions contemplated hereby and (b) to the
extent that Lender may be subject to Texas law limiting the amount of interest
payable for its account, Lender shall utilize the indicated (weekly) rate
ceiling from time to time in effect.  Each Letter of Credit shall be governed by
either the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, or the International
Standby Practices (ISP98), International Chamber of Commerce Publication No. 590
(and any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by Lender).  Each Borrower
hereby irrevocably submits to the jurisdiction of any Texas state or federal
court sitting in Dallas, Texas in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, and each Borrower hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such court.  Each Borrower hereby unconditionally and
irrevocably waives, to the fullest extent it may effectively do so, any right it
may have to the defense of an inconvenient forum to the maintenance of such
action or proceeding.  Each Borrower hereby agrees that service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to Borrowers at their address set forth in this Agreement.  Each Borrower agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this section shall affect the rights of
Lender to serve legal process in any other manner permitted by the law or affect
the right of Lender to bring any action or proceeding against any Borrower or
its property in the courts of any other jurisdiction.
 
 
Senior First Lien Secured Credit Agreement – Page 63

--------------------------------------------------------------------------------

 
 
Section 10.13                   WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, BORROWERS HEREBY IRREVOCABLY AND EXPRESSLY WAIVE
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF
THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF
LENDER IN THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.
 
Section 10.14                    USA Patriot Act.  Lender hereby notifies
Borrowers that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow Lender to identify each Borrower in accordance with the Act.
 
Section 10.15                    NO PRIOR OR ORAL AGREEMENTS.  THIS WRITTEN
AGREEMENT AND THE LOAN DOCUMENTS, AS DEFINED IN THIS AGREEMENT, REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND
AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO THE TRANSACTIONS PROVIDED FOR
HEREIN AND THEREIN. ADDITIONALLY, THIS AGREEMENT AND THE LOAN DOCUMENTS MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
IN EXECUTING THIS AGREEMENT, EACH BORROWER HEREBY WARRANTS AND REPRESENTS IT IS
NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE IN THIS
AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS ATTORNEYS.
 
THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS SUPERSEDE IN ALL RESPECTS
THE TERMS CONTAINED IN ANY TERM SHEET RELATING TO THE TRANSACTIONS HEREUNDER
EXECUTED PRIOR TO THE CLOSING DATE.
 
Section 10.16                    Confidentiality.  Each of Lender and Collateral
Agent agree to keep confidential all non-public information provided to it by
any Borrower or any of its Subsidiaries pursuant to this Agreement that is
designated by such Borrower or Subsidiary as confidential; provided that nothing
herein shall prevent Lender or Collateral Agent from disclosing any such
information (a) to any participant or assignee (each, a “Transferee”) or
prospective Transferee that agrees to comply with the provisions of this Section
or substantially equivalent provisions, (b) to any of its employees, directors,
agents, attorneys, accountants and other professional advisors, (c) to any
financial institution that is a direct or indirect contractual counterparty in
swap agreements or such contractual counterparty’s professional advisor (so long
as such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section), (d) upon the
request or demand of any Governmental Authority having jurisdiction over it, (e)
in response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Applicable Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding, (g)
that has been publicly disclosed other than in breach of this Section,
 
 
Senior First Lien Secured Credit Agreement – Page 64

--------------------------------------------------------------------------------

 
 
(h) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about Lender’s investment portfolio in connection with ratings
issued with respect to Lender or (i) in connection with the exercise of any
remedy hereunder or under any other Loan Document.  Notwithstanding anything to
the contrary in the foregoing sentence or any other express or implied
agreement, arrangement or understanding, the parties hereto hereby agree that,
from the commencement of discussions with respect to the financing provided
hereunder, any party hereto (and each of its employees, representatives, or
agents) is permitted to disclose to any and all persons, without limitation of
any kind, the tax structure and tax aspects of the transactions contemplated
hereby, and all materials of any kind (including opinions or other tax analyses)
related to such tax structure and tax aspects.
 
(Signature pages follow.)
 
 
Senior First Lien Secured Credit Agreement – Page 65

--------------------------------------------------------------------------------

 
 
EFFECTIVE as of the date first above written.
 

 
RED MOUNTAIN RESOURCES, INC.,
 
a Florida corporation
     
By:
/s/ Alan W. Barksdale
   
Alan W. Barksdale
   
President & Chief Executive Officer
       
CROSS BORDER RESOURCES, INC.,
 
a Nevada corporation
       
By:
/s/ Kenneth Lamb
   
Kenneth Lamb
   
Chief Accounting Officer
       
BLACK ROCK CAPITAL, INC.,
 
an Arkansas corporation
       
By:
/s/ Alan W. Barksdale
   
Alan W. Barksdale
   
President
       
RMR OPERATING, LLC,
 
a Texas limited liability company
       
By:
/s/ Alan W. Barksdale
   
Alan W. Barksdale
   
President



 
Senior First Lien Secured Credit Agreement – Signature Page

--------------------------------------------------------------------------------

 
 

 
LENDER/COLLATERAL AGENT:
       
INDEPENDENT BANK, a Texas banking corporation
             
By:
/s/ John Davis
   
John Davis
   
Executive Vice President

 
 
Senior First Lien Secured Credit Agreement – Signature Page

--------------------------------------------------------------------------------

 

 
EXHIBIT A
BORROWING BASE OIL AND GAS PROPERTIES
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
NOT APPLICABLE
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
 
[Date]
 
Independent Bank
3090 Craig Drive
McKinney, Texas 75070
Attention:  _________________
 
 
Re:
   

 
Ladies and Gentlemen:
 
Pursuant to applicable requirements of the Senior First Lien Secured Credit
Agreement, the undersigned individual, as a Responsible Officer of
_____________________ hereby certifies to you the following information as true
and correct as of the date hereof or for the period indicated, as the case may
be:
 
1.            To the best of the knowledge of the undersigned, no Default or
Event of Default exists as of the date hereof or has occurred since the date of
our previous certification to you, if any.
 
2.            To the best of the knowledge of the undersigned, the following
Defaults or Events of Default exist as of the date hereof or have occurred since
the date of our previous certification to you, if any, and the actions set forth
below are being taken to remedy such circumstances:
 
The compliance of the Borrowers, on a combined consolidating basis, with the
financial covenants of the Credit Agreement, as of the close of business on
___________, is evidenced by the following:
 
Section 6.18:  Current Ratio
 
Required
Actual
Not less than 1.00 to 1.00
________ to 1.00

 
Section 6.19:  Funded Debt to EBITDAX Ratio
 
Required
Actual
Not greater than 3.50 to 1.00
________ to 1.00

 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.20: Interest Coverage Ratio
 
Required
Actual
Not less than 3.00 to 1.00
________ to 1.00

 
Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Senior First Lien Secured Credit Agreement.
 

 
Very truly yours,
         
of
     

 
 
Senior First Lien Secured Credit Agreement – Signature Page

--------------------------------------------------------------------------------

 
 
EXHIBIT D
FORM OF NOTE
 
PROMISSORY NOTE
 
(this “Note”)
 
$100,000,000.00
Dallas, Texas
February __, 2013

 
FOR VALUE RECEIVED and WITHOUT GRACE (except to the extent, if any, provided in
the Credit Agreement (referred to hereinafter), the undersigned (“Maker”,
whether one or more, and if more than one, with liability hereunder being joint
and several) promises to pay to the order of INDEPENDENT BANK, a Texas banking
corporation (“Payee”), at the Primary Lending Office (as such term is defined in
the Credit Agreement referred to hereinafter) the principal sum of ONE HUNDRED
MILLION AND NO/100 DOLLARS ($100,000,000.00) or such lesser amount thereof as
may be advanced against this Note and remains unpaid pursuant to the Senior
First Lien Secured Credit Agreement dated as of February ___, 2013 by and among
Maker and Payee (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), together with interest at the rates and
calculated as provided in the Credit Agreement.
 
Reference is hereby made to the Credit Agreement for matters governed thereby,
including, without limitation, certain events which will entitle the holder
hereof to accelerate the maturity of all amounts due hereunder. Capitalized
terms used but not defined in this Note shall have the respective meanings
assigned to such terms in the Credit Agreement.
 
This Note is issued pursuant to, is the “Note” under, and is payable as provided
in the Credit Agreement. Subject to compliance with applicable provisions of the
Credit Agreement, Maker may at any time pay the full amount or any part of this
Note without the payment of any premium or fee, but such payment shall not,
until this Note is fully paid and satisfied, excuse the payment as it becomes
due of any payment on this Note provided for in the Credit Agreement.
 
Without being limited thereto or thereby, this Note is secured by the Security
Documents.
 
 
Promissory Note – Page 3

--------------------------------------------------------------------------------

 
 
THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF TEXAS,
WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF
LAW.  Without limiting the intent of the parties set forth above, (a) Chapter
346 of the Texas Finance Code, as amended (relating to revolving loans and
revolving tri-party accounts), shall not apply to this Note, or the transactions
contemplated hereby and (b) to the extent that Lender may be subject to Texas
law limiting the amount of interest payable for its account, Lender shall
utilize the indicated (weekly) rate ceiling from time to time in effect.
 

 
MAKERS:
       
RED MOUNTAIN RESOURCES, INC.,
 
a Florida corporation
       
By:
     
Alan W. Barksdale
   
President & Chief Executive Officer
       
CROSS BORDER RESOURCES, INC.,
 
a Nevada corporation
       
By:
     
Kenneth Lamb
   
Chief Accounting Officer
       
BLACK ROCK CAPITAL, INC.,
 
an Arkansas corporation
       
By:
     
Alan W. Barksdale
   
President
       
RMR OPERATING, LLC,
 
a Texas limited liability company
       
By:
     
Alan W. Barksdale
   
President



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
FORM OF NOTICE OF BORROWING
 
[FORM OF BORROWING REQUEST]
 
[Date]
 
Independent Bank
3090 Craig Drive
McKinney, Texas 75070
Attention:  _________________
 
 
Re:
   

 
Ladies and Gentlemen:
 
Pursuant to the Senior First Lien Secured Credit Agreement, the undersigned
hereby make the request indicated below:
 
 
1.
Loans

 
 
a.
Amount of new Loan:  $
 

 
 
b.
Requested funding date:  ________ , 20__
 

 
CERTIFICATION
 
The undersigned individual certifies that [s]he is the _______________ of
______________________, has obtained all consents necessary, and as such [s]he
is authorized to execute this request on behalf of __________________________.
The undersigned individual further certifies, represents and warrants on behalf
of _______________________, that ________________________ is entitled to receive
the requested borrowing under the terms and conditions of the Credit Agreement
and that, to the best knowledge of such undersigned individual, there exists as
of the date hereof neither a Default nor an Event of Default under the Credit
Agreement.
 
Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.
 

 
Very truly yours,
           
of
     



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
NOT APPLICABLE
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1
BORROWERS AND LENDER INFORMATION
 
Each of the commitments to lend set forth herein is governed by the terms of the
Senior First Lien Secured Credit Agreement, which provides for, among other
things, Borrowing Base limitations which may restrict Borrower’s ability to
request (and the Lenders’ obligation to provide) Credit Extensions to a maximum
amount which is less than the commitments set forth in this Schedule 1.
 
Lender:
INDEPENDENT BANK
3090 Craig Drive
McKinney, Texas 75070
Attention:  John Davis
Telephone:  214.720.1208
Facsimile:  214.740.9400
Email:  jdavis@independent-bank.com


Borrowers:
RED MOUNTAIN RESOURCES, INC.,
a Florida corporation
2515 McKinney Avenue, Suite 900
Dallas, Texas  75201
Telephone:  214.871.0400
Facsimile:  214.871.0406


Attn:  Alan W. Barksdale, President & CEO
Email: alan@redmountainresources.com
 
Attn:  Hilda Kouvelis, CAO
Email:  Hilda@redmountainresources.com


Attn:  Michael Uffman, CFO
Email:  Michael@redmountainresources.com


CROSS BORDER RESOURCES, INC.,
a Nevada corporation
2515 McKinney Avenue, Suite 900
Dallas, Texas  75201
Telephone:  214.871.0400
Facsimile:  214.871.0406


Attn:  Kenneth Lamb, CAO
Tel:  214.871.0400; Fax: 214.871.0406
Email: Kenneth@redmountainresources.com


Attn: Earl Sebring, Interim President
Tel: 432.684.6044; Fax: 214.871.0406
Email: earl@sebringexploration.com
 
 
 

--------------------------------------------------------------------------------

 
 
BLACK ROCK CAPITAL, INC.
an Arkansas corporation
2515 McKinney Avenue, Suite 900
Dallas, Texas  75201
Telephone:  214.871.0400
Facsimile:  214.871.0406


Attn:  Alan W. Barksdale, President
Email: alan@redmountainresources.com


Attn:  Hilda Kouvelis, CAO
Email:  Hilda@redmountainresources.com


Attn:  Michael Uffman, CFO
Email:  Michael@redmountainresources.com


RMR OPERATING, LLC
2515 McKinney Avenue, Suite 900
Dallas, Texas 75201
Tel: 214.871.0400; Fax: 214.871.0406


Attn:  Alan W. Barksdale, President
Email: alan@redmountainresources.com


Attn:  Hilda Kouvelis, CAO
Email:  Hilda@redmountainresources.com


Attn:  Michael Uffman, CFO
Email:  Michael@redmountainresources.com


Attn: Tommy Folsom, EVP – Director of E&P
Email: tommy@redmountainresources.com
 
Lender:
 
Independent Bank
 
 
Commitment:
$20,000,000.00
Primary Lending Office
3090 Craig Drive
McKinney, Texas 75070
Attn:  John Davis
Email:  jdavis@independent-bank.com
 
 

 
 

--------------------------------------------------------------------------------